Norcott, J.
In this expedited appeal, we are asked to determine whether, under the state constitution, the *559state of Connecticut has an affirmative obligation to provide its indigent residents with minimal subsistence. The plaintiffs1 are three individuals who were eligible for general assistance, but whose cash benefits were to be terminated after nine months pursuant to General Statutes (Rev. to 1993) § 17-273b. They instituted this action for declaratory and injunctive relief against the defendants Joseph Ganim, mayor of the city of Bridgeport, Harold Fair, acting director of the Bridgeport department of welfare, and the city of Bridgeport (collectively, Bridgeport). The plaintiffs claim that the statute’s durational limit abrogates the state’s2 affirm*560ative obligation, under the Connecticut constitution, to provide its indigent citizens with a minimal level of subsistence. The trial court, after a hearing, rejected the plaintiffs’ claim that the state had a mandatory constitutional obligation to provide indigent citizens with a minimal level of subsistence and, accordingly, denied the plaintiffs’ request for a temporary injunction.
Despite the absence of a final judgment, the plaintiffs sought an appeal directly to the Supreme Court, and the Chief Justice, pursuant to General Statutes § 52-265a, granted certification to appeal.3 Thereafter, the plaintiffs appealed from the denial by the trial court of their request for a temporary injunction. We conclude that the state constitution does not impose an affirmative duty on the state to provide the benefits claimed by the plaintiffs, and, accordingly, we affirm the order of the trial court.
*561The relevant factual and procedural background is as follows. General assistance is a state mandated program; see General Statutes (Rev. to 1993) § 17-273 (a);4 providing both financial and medical assistance to indigent people who lack sufficient income or assets and who fail to qualify for other assistance programs.5 The program is administered by the 169 municipalities of this state,6 each of which pays the administrative costs and 20 percent of the benefits; the state reimburses the towns for the remaining 80 percent of the benefits.7 Currently, the flat grant rate for employable recipients is $300 per month, while unemployable recipients *562receive $356 per month.8 General Statutes (Rev. to 1993) § 17-3a (a), as amended by Public Acts 1993, No. 93-418, § 2.9
This appeal focuses on the revisions effected by No. 92- 16, § 6, of the Public Acts, Special Session, May, *5631992 (Spec. Sess. P.A. 92-16),10 as incorporated in General Statutes (Rev. to 1993) § 17-273b.11 As amended, § 17-273b provides that “financial assistance granted under this chapter to an employable person12 shall be *564limited to no more than nine months in a twelve-month period. A town may extend the period during which assistance is granted by up to three months . . . .”13 (Emphasis added.) Prior to enactment of Spec. Sess. P.A. 92-16, municipalities were obligated by statute to provide benefits to all qualified persons, with no durational limit. See General Statutes (Rev. to 1991) §§ 17-273 and 17-273b. The amended statute limits to nine months the length of time employable persons are eligible to receive financial assistance (nine month rule) but gives each municipality the discretion to elect to extend such aid beyond the required nine month period,14 in which case the state will continue to reimburse the town for 80 percent of the costs for the final *565three months of the year.15 General Statutes (Rev. to 1993) § 17-273b.
During the three months that terminated recipients are denied cash assistance, they nonetheless remain eligible to receive medical assistance16 and food stamp benefits.17 They also may participate in educational programs, job training, job readiness programs and substance abuse treatment programs.18 Terminated recipients are, however, ineligible to receive special needs grants to pay security deposits; General Statutes (Rev. to 1993) § 17-599, now § 17b-802; and are ineligible for emergency services such as food or housing in state funded emergency shelters. General Statutes (Rev. to 1993) § 17-273d, now § 17b-120. Upon expiration of the three month ineligibility period, recipients may reapply and receive another nine months of all the general assistance benefits, including cash assistance.
*566From July, 1992,19 until March, 1994, Bridgeport had elected to continue to provide year-round benefits for all eligible general assistance recipients. In January, 1994, however, Bridgeport notified the state department of social services that, as of April 1,1994, it would discontinue extending benefits beyond the statutorily mandated nine month period. Termination notices were mailed in March, 1994.
The plaintiffs initiated this action seeking declaratory and injunctive relief against Bridgeport to prevent it from terminating the plaintiffs’ general assistance benefits. The plaintiffs do not dispute that the state can condition the receipt of benefits upon the fulfillment of specified criteria and can impose reasonable requirements such as requiring recipients to perform workfare, to document their search for work, to register with the department of labor and to accept any job that is offered to them. Indeed, the plaintiffs argue that the state could provide assistance in any form that it chooses, whether that be through shelters and soup kitchens or through monthly assistance checks, as it currently has chosen. The fundamental premise of the plaintiffs’ claims is that the state has a constitutional obligation to supply them with subsistence level resources irrespective of the availability of food and shelter from family, friends, charitable organizations, religious institutions and other community sources.
On March 31, 1994, the trial court granted an ex parte temporary restraining order enjoining Bridgeport from terminating general assistance benefits to the plaintiffs pending a hearing, and ordering Bridgeport to show cause as to why a class wide injunction *567should not be granted. On April 14,1994, the state and its department of social services intervened as defendants.
The hearing on the plaintiffs’ request for a temporary injunction was held over two days, on April 14 and 15, 1994. At the hearing, the plaintiffs offered the following evidence. First, several terminated general assistance recipients testified that without general assistance, their sole source of income, they were uncertain about how their basic needs would be met during the three month ineligibility period. In particular, these terminated recipients testified that without this support, they would not be able to afford housing. Indeed, three of the five witnesses testified that since their general assistance benefits had been terminated, they had left their former living quarters and had been residing in local shelters.20 The witnesses also testified, however, that, despite the termination of their general assistance benefits, they continued to receive food stamps and medical benefits, and could continue to participate in *568job placement and job retraining programs. No testimony was offered regarding nongovernmental sources of economic aid or benefits in kind, such as churches, synagogues, private shelters and soup kitchens, friends or family.
Next, there was testimony from the coordinators of a number of area shelters21 who stated that the beds in the homeless shelters were full to capacity22 and that they had had to turn people away.23 Although the coordinators “anticipate[d] turning away more than last year because of people not having income for three months,” whether the implementation of the nine month rule was the cause of the increase in the number of people seeking shelter was not established.
There was also testimony as to the legislative intent underlying the enactment of Spec. Sess. P.A. 92-16. Witnesses stated that the bill was, in part, the result of the work of an interagency task force established in 1991 by Governor Lowell P. Weicker, Jr., to make recommendations for improvement of the welfare system. In particular, those witnesses stated that the nine month rule was intended to reinforce the principle that general assistance was, as a matter of policy, intended as a temporary program for employable persons and *569had been instituted in order to provide an incentive for people to find employment. See footnote 67. The nine month limit was chosen because it mirrored the average time span for which recipients received general assistance benefits.24
Finally, the plaintiffs called as a witness Christopher Collier, a historian and author of numerous articles on the constitutional and legal history of Connecticut, who testified that Connecticut has had a long tradition of supporting its poor. In addition, Collier gave his opinion, based on the philosophical and historical underpinnings of the Connecticut constitution, that the framers of the 1818 constitution intended to incorporate in that document the governmental obligation to provide its citizens with subsistence in times of need.
At the conclusion of the hearing, the court denied the plaintiffs’ application for a temporary injunction and vacated the earlier temporary restraining order. In its memorandum of decision, the trial court concluded that the plaintiffs had failed to show a reasonable likelihood of success for their claim of an affirmative state constitutional obligation to provide subsistence benefits.25 The trial court did not issue any findings of fact, nor did the plaintiffs seek such an articulation.
We are hampered in our consideration of the plaintiffs’ constitutional claims in this case because they did *570not seek a finding of facts from the trial court, and because they sought and secured an appeal pursuant to § 52-265a without such a factual finding. “A party mounting a constitutional challenge to the validity of a statute must provide an adequate factual record in order to meet its burden of demonstrating the statute’s adverse impact on some protected interest of its own, in its own particular case, and not merely under some hypothetical set of facts as yet unproven. Whether a case comes to us by way of reservation or after a final judgment, the rule is the same. We do not give advisory opinions, nor do we sit as roving commissions assigned to pass judgment on the validity of legislative enactments. Determination of the scope and constitutionality of legislation in advance of its immediate adverse effect in the context of a concrete case involves too remote and abstract an inquiry for the proper exercise of the judicial function. International Longshoremen’s & Warehousemen’s Union, Local 37 v. Boyd, 347 U.S. 222, 224, 74 S. Ct. 447, 98 L. Ed. 650 (1954).” (Internal quotation marks omitted.) Motor Vehicle Manufacturers Assn. of the United States, Inc. v. O’Neill, 203 Conn. 63, 75, 523 A.2d 486 (1987); see also Lehrer v. Davis, 214 Conn. 232, 234-35, 571 A.2d 691 (1990); State v. Zach, 198 Conn. 168, 176-78, 502 A.2d 896 (1985).
Nonetheless, in order to decide the constitutional questions presented to us pursuant to § 52-265a, we will treat those questions as if they were based on the facts as presented by the plaintiffs’ evidence at the hearing for a temporary injunction, supplemented by any additional facts presented in the record that are undisputed. Interpreted most favorably to the plaintiffs, that record shows that the plaintiffs feared that, if general assistance benefits were suspended for the statutory three month period, they would not be able to survive.
*571In their appeal26 pursuant to § 52-265a; see footnote 3; the plaintiffs claim that the state has an affirmative obligation under the Connecticut constitution to provide its citizens with a minimal level of subsistence. According to the plaintiffs, the state constitution imposes such an affirmative obligation: (1) by constitutionally incorporating preexisting rights in article first, § 10;27 or (2) by preserving unenumerated rights in the preamble28 and/or article first, § l.29 The plaintiffs concede that, before the implementation of Spec. Sess. P.A. 92-16, the state had been fulfilling this constitutional obligation. They argue, however, that because of the implementation of the amendments to § 17-273b, the state has violated its constitutional duties.
The plaintiffs face a heavy burden in mounting such a challenge. “ Tt is . . . a well settled principle of judicial construction, that before an act of the legislature ought to be declared unconstitutional, its repugnance to the provisions or necessary implications of the constitution should be manifest and free from all reasonable *572doubt. If its character in this regard be questionable, then comity, and a proper respect for a co-ordinate branch of the government, should determine the matter in favor of the action of the latter.’ ” State ex rel. Andrew v. Lewis, 51 Conn. 113, 127-28 (1883), quoting Hartford Bridge Co. v. Union Ferry Co., 29 Conn. 210, 227 (1860); see also State v. Ross, 230 Conn. 183, 236, 646 A.2d 1318 (1994); State v. Breton, 212 Conn. 258, 269, 562 A.2d 1060 (1989). Thus, “in light of the established presumption in favor of a statute’s constitutionality, any person attacking the validity of a lawfully enacted statute bears the heavy burden of proving its unconstitutionality beyond a reasonable doubt.” State v. Joyner, 225 Conn. 450, 460, 625 A.2d 791 (1993); see also State v. Floyd, 217 Conn. 73, 79, 584 A.2d 1157 (1991); State v. Breton, supra, 269; Zapata v. Burns, 207 Conn. 496, 508, 542 A.2d 700 (1988); State v. Dupree, 196 Conn. 655, 663, 495 A.2d 691, cert. denied, 474 U.S. 951, 106 S. Ct. 318, 88 L. Ed. 2d 301 (1985).
We conclude that the plaintiffs have failed to satisfy their burden. Contrary to the plaintiffs’ contention, we are persuaded that article first, § 10, incorporates no governmental obligation to provide minimum subsistence. We further are persuaded that neither the preamble nor article first, § 1, imposes on the government an affirmative constitutional obligation to provide minimal subsistence to the poor. We conclude, therefore, that the trial court properly denied the plaintiffs their requested relief.
I
The plaintiffs first claim that General Statutes (Rev. to 1993) § 17-273b is unconstitutional under article first, § 10, of the Connecticut constitution. They maintain that the statute deprives them of the common law right to bring an action to compel the state to provide aid *573to needy persons, a right that they claim existed at the time of the enactment of the 1818 constitution and which therefore became constitutionally incorporated under article first, § 10. We are not persuaded, however, that a needy individual ever had a cause of action to obtain such relief in the courts of this state prior to the enactment of our state constitution in 1818. Accordingly, such a right is not protected by article first, § 10.
Article first, § 10, of the Connecticut constitution provides: “All courts shall be open, and every person, for an injury done to him in his person, property or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.” We have interpreted article first, § 10, as a provision protecting access to our state’s courts, which does not itself create new substantive rights. Sanzone v. Board of Police Commissioners, 219 Conn. 179, 195, 592 A.2d 912 (1991); Doe v. State, 216 Conn. 85, 97-98, 579 A.2d 37 (1990); Sharp v. Mitchell, 209 Conn. 59, 64, 546 A.2d 846 (1988); Zapata v. Burns, supra, 207 Conn. 515. The “constitutional right to a remedy for all cognizable injuries does not delegate to the courts the legislative authority to create new rights under the law.” Doe v. State, supra, 104.
We generally have held that article first, § 10, prohibits the legislature from abolishing or significantly limiting common law and certain statutory rights30 that were redressable in court as of 1818, when the constitution was first adopted, and which were “incorporated in that provision by virtue of being established by law *574as rights the breach of which precipitates a recognized injury . . . .” Gentile v. Altermatt, 169 Conn. 267, 286, 363 A.2d 1 (1975), appeal dismissed, 423 U.S. 1041, 96 S. Ct. 763, 46 L. Ed. 2d 631 (1976) (right to recover for injuries suffered in automobile accident rooted in common law action of trespass on the case);31 Daily v. New Britain Machine Co., 200 Conn. 562, 585, 512 A.2d 893 (1986) (right of action at common law to recover for injuries suffered as result of defective product). Common law rights that emerged after 1818 “ ‘may be changed at the will, or even at the whim, of the legislature, unless prevented by [other] constitutional limitations.’ ” Gentile v. Altermatt, supra, 283. Common law rights that emerged before 1818, however, may be abolished or modified only if the legislature “enacts a reasonable alternative to the enforcement of the right.” Kelley Property Development, Inc. v. Lebanon, 226 Conn. 314, 331, 627 A.2d 909 (1993); Gentile v. Altermatt, supra, 286; see also Sanzone v. Board, of Police Commissioners, supra, 219 Conn. 198-99 (highway defect statute is reasonable alternative to common law action in negligence). To prove that General Statutes (Rev. to 1993) § 17-273b is unconstitu*575tional, therefore, the plaintiffs have the burden of establishing that, prior to 1818, individuals could have sued in court to enforce a governmental duty of support.
We have always emphasized that the plaintiffs bear the heavy burden of establishing that “redress [was] available for the type of injury at issue . . . prior to 1818.” Sanzone v. Board of Police Commissioners, supra, 219 Conn. 196. Even though there may be few historical sources upon which the plaintiffs may draw to establish a pre-1818 right,32 we have firmly held that we will not recognize a constitutionally incorporated right absent a “clear indication” in our history that such a right existed at common law. Kelley Property Development, Inc. v. Lebanon, supra, 226 Conn. 333. Accordingly, on numerous occasions, we have refused to recognize alleged constitutionally incorporated rights without such convincing support. See Doe v. State, supra, 216 Conn. 104 (indigent plaintiffs have no pre-1818 right to attorney’s fees in civil suits alleging violation of state constitutional right); Stein v. Katz, 213 Conn. 282, 288-89, 567 A.2d 1183 (1989) (no pre-1818 common law right to recover for wrongful death against defendant’s administrator or executor); Sharp v. Mitchell, supra, 209 Conn. 70 (wrongful death action not “constitutionally incorporated right at the time of the constitution of 1818”); Dubay v. Irish, 207 Conn. 518, 530, 542 A.2d 711 (1988) (no constitutionally guaranteed right for minor to sue parent; “the plaintiff has failed in his burden to prove that a child had either a statutory or a common law right of action in tort against a parent prior to 1818 when the Connecticut constitution was adopted”); Zapata v. Burns, *576supra, 207 Conn. 516-17 (no pre-1818 common law negligence action in absence of privity of contract); Ecker v. West Hartford, 205 Conn. 219, 227, 530 A.2d 1056 (1987) (no constitutional impediment to shortening of statute of limitations for wrongful death because no such civil action was recognized at common law prior to 1818).
In support of their contention that prior to 1818 an indigent person had the right to bring an action in court for redress against the government for failure to render him aid and, therefore, that such a right must exist today, the plaintiffs rely upon pre-1818 statutory and case law, and evidence of two petitions presented to the General Assembly. This authority will not bear the weight that the plaintiffs place on it.
First, although it is evident that Connecticut has a long and laudable history of statutory provisions to aid the poor, the statutes relied upon by the plaintiffs do not clearly support an obligation of the government to provide subsistence benefits to indigent persons that was judicially enforceable against the government by an indigent individual.
The plaintiffs rely heavily on an 1808 statute, entitled “An Act for Maintaining and Supporting the Poor,” which was in effect at the time of the drafting and enactment of the 1818 constitution, that provided: “[Ejach town in this state shall take care of, support and maintain their own poor.” (Emphasis added.) General Statutes (1808 Rev.) tit. CXXX, § 1. This statute, however, did not explicitly authorize a private cause of action for its enforcement. Indeed, when the statute was amended in 1821, the General Assembly specifically provided a remedy that allowed a town to impose a fine on a town selectman for failure to perform his duties. General Statutes (1821 Rev.) tit. 73, c. I, § 5;33 see also *577Trumbull v. Moss, 28 Conn. 253, 256 (1859) (town of Stonington brought private cause of action against selectman for failing properly to spend or to account for funds on behalf of town’s paupers).
This history demonstrates that the towns had certain statutory duties to provide for the poor who resided therein. The mere existence of a statutory obligation on the part of the town to provide benefits to its indigent individuals does not necessarily mean, however, that there was an equivalent redressable common law right on the part of the indigent individuals. Kelley Property Development, Inc. v. Lebanon, supra, 226 Conn. 332-33.34 As a general proposition, unless there is a specific showing to the contrary, it is appropriate to assume that a pre-1818 exercise of legislative authority simply vests similar authority in the General Assembly after 1818. See State v. Lamme, 216 Conn. 172, 180-81, 579 A.2d 484 (1990).
*578Pre-1818 case law also fails clearly to establish an indigent person’s right to judicial redress for denial of government assistance. For support of their proposition that there existed, in 1818, such a common law cause of action, the plaintiffs rely upon Backus v. Dudley, 3 Conn. 568 (1821), Salisbury v. Harwinton, 2 Root (Conn.) 435 (1796), and Somers v. Barkhamstead, 1 Root (Conn.) 398 (1792).35 All of these cases, however, involved suits by a plaintiff town to recover expenses incurred while supporting a pauper who was a resident of the defendant town. These cases do not establish any right for an indigent person to compel a town or the state to provide particular benefits. Rather, they are concerned only with allocating the cost of payments between competing towns for services actually rendered by a town to the pauper. Rather than establishing an individual right to judicial redress, the cases more plausibly should be read as precursors of the modern statutes that provide for the reimbursement by the state of 80 percent of a town’s expense; General Statutes (Rev. to 1993) § 17-292, as amended by Public Acts 1993, No. 93-418, § 11; or of regulations that determine in which town a particular general assistance recipient resides. See General Statutes (Rev. to 1993) §§ 17-273 (b) and 17-292 (c); State Dept. of Income Maintenance, General Assistance Policy Manual (1993 Ed.) c. I, § Y, entitled “Residence.” Thus, we are unpersuaded that an indigent person could have instituted such an action, before 1818, under the then existing statutory provisions to compel the government to provide subsistence benefits.
*579Finally, the petitions to the General Assembly of two paupers, Mary Bate36 and John Pratt,37 fail to support the plaintiffs’ claim. The plaintiffs maintain that, because at the time these petitions were presented there was no constitutional separation of powers, and because the legislature, therefore, had judicial as well as legislative powers, these petitions should be viewed as the functional equivalent of cases brought to court. We disagree.
Although it is true that, prior to the 1818 constitution, the legislature exercised certain judicial powers, as well as its legislative power, it is also true that in the early 1700s when these petitions were brought to the legislature there was also a Superior Court, which had full judicial powers. W. Horton, “Connecticut Constitutional History—1776-1988,” 64 Conn. B.J. 355, 359-65 (1990). There is no basis, therefore, to consider these petitions as manifesting requests for judicial rather than legislative relief. In addition, legislative petitions, by definition, are appeals to legislative grace, rather than claims of right based upon an existing controversy. Reading these petitions as requests for legislative, rather than judicial, relief is supported by the *580context of the other petitions presented to and considered by the legislature concurrently with those of Bate and Pratt.38 Therefore, we are unpersuaded by the plaintiffs’ argument that these petitions support a judicially cognizable right to redress. On their face, these petitions simply reflect appeals to the benevolence of the legislature.
We conclude that the plaintiffs have failed in their burden to establish that an indigent person had a common law cause of action to compel the state, prior to 1818, to provide a level of minimal subsistence. Contrary to the interpretation suggested by the plaintiffs, we read the historical record as demonstrating that any governmental obligation to provide subsistence benefits prior to 1818 was a matter left to the discretion of the legislature, and was not judicially cognizable at the instance of its individual beneficiaries. Consequently, we conclude that General Statutes (Rev. to 1993) § 17-273b does not violate article first, § 10, of the state constitution.
II
The plaintiffs’ second contention is that General Statutes (Rev. to 1993) § 17-273b abrogates an unenumer-ated constitutional obligation of the state to provide subsistence benefits to all its citizens in need. The plaintiffs argue that such an obligation is implied by the framers’ intent “more effectually to define, secure, and perpetuate the liberties, rights and privileges which they have derived from their ancestors” as stated in the constitution’s preamble; see footnote 28; and by their reference to the “social compact” in article first, § 1, of the Connecticut constitution. See footnote 29. *581We conclude that the state has no affirmative constitutional obligation to provide minimal subsistence to its poor citizens. Thus, the plaintiffs have failed to prove that, in implementing § 17-273b, the state has violated an unenumerated constitutional obligation.
It is undeniable that “[i]n the area of fundamental civil liberties—which includes all protections of the declaration of rights contained in article first of the Connecticut constitution—we sit as a court of last resort, subject only to the qualification that our interpretations may not restrict the guarantees accorded the national citizenry under the federal charter. In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut residents have come to expect as their due.” Horton v. Meskill, 172 Conn. 615, 641-42, 376 A.2d 359 (1977); see State v. Miller, 227 Conn. 363, 379-80, 630 A.2d 1315 (1993); State v. Barton, 219 Conn. 529, 545, 594 A.2d 917 (1991); State v. Lamme, supra, 216 Conn. 184. In construing the contours of our state constitution, we must “exercise our authority with great restraint” in pursuit of reaching reasoned and principled results. State v. Ross, supra, 230 Conn. 249. We must be convinced, therefore, on the basis of a complete review of the evidence, that the recognition of a constitutional right or duty is warranted. To guide our inquiry, we have articulated six tools of analysis that should be considered to the extent applicable. State v. Miller, supra, 380-81; State v. Geisler, 222 Conn. 672, 685, 610 A.2d 1225 (1992). These factors are: (1) the text of the constitutional provisions at issue; (2) holdings and dicta of this court, and the Appellate Court; (3) federal precedent; (4) sister state decisions; (5) the historical approach; and (6) contemporary economic and sociological, or public policy, considerations. State v. Miller, supra, 380-81; State v. Diaz, 226 Conn. 514, 540, 628 A.2d 567 (1993); State v. Geisler, supra, *582685. As the plaintiffs concede, there is no support for their claim to an unenumerated state constitutional duty to provide minimal subsistence benefits in the precedents of this court, or in the precedents of the federal courts and the courts of sister states. The plaintiffs argue, therefore, that the text of the state constitution, its history and contemporary economic and sociological considerations create a constitutional obligation to provide minimal subsistence. We are unpersuaded.
A
We begin by discussing the precedents of this court, of the courts of our sister states and of the federal courts. As the plaintiffs concede, this court never has held that the state constitution compels the state to provide economic entitlements. Indeed, this court has not even recognized a state obligation to remove obstacles inhibiting the exercise of fundamental rights unless those barriers were constructed by the government. For example, in Doe v. State, supra, 216 Conn. 104, we concluded that, under article first, § 10, of the state constitution, the state had no responsibility for the payment of attorney’s fees for indigent persons in order to ensure them access to the civil court system. We stated that, although the state may not place “obstacles in the path of the plaintiffs’ quest to gain access to our courts, the state has no affirmative obligation to remove obstacles that it did not create.” Id. Similarly, in Savage v. Aronson, 214 Conn. 256, 284, 571 A.2d 696 (1990), we rejected the plaintiffs’ claim that a reduction in the provision of emergency housing to Aid to Families with Dependent Children (AFDC) recipients from 180 to 100 days per calendar year violated their constitutional right to family unity, pursuant to the third, ninth and fourteenth amendments to the federal constitution and article eighth, §§ 1 and 4, of our state constitution, and their fundamental right to public *583school education, pursuant to article eighth, § 1, of our state constitution. We concluded that the hardships faced by the plaintiffs resulted “from the difficult financial circumstances they face, not from anything the state has done to deprive them of” these rights. Id., 287.
Our reluctance to recognize affirmative governmental obligations based on our state constitution is consistent with the holdings of the courts of sister states.39 See State v. Miller, supra, 227 Conn. 380-81 (holdings of sister states provide guidance in analysis of claims to constitutional fundamental rights); State v. Geisler, supra, 222 Conn. 684-85 (same). Although only a few states have explicitly addressed the question, with one exception, other state courts unanimously have refused to recognize affirmative state constitutional rights to subsistence benefits, holding instead that any obligation to support the poor is entirely statutory. See, e.g., Delaware: Tilden v. Hayward, Docket No. 11297, 1990 LEXIS 140, *55 (Del. Ch. Sept. 10,1990) (“nothingin our Constitution’s language, its history, or in relevant decisions of the Delaware Supreme Court, supports the claim that the State is obligated to provide [the] plaintiffs and members of the plaintiffs’ putative class with financial assistance to secure housing”); Illinois: People ex rel. Heydenreich v. Lyons, 374 Ill. 557, 562, *58430 N.E.2d 46 (1940) (“There is ... no constitutionally imposed obligation upon the State of Illinois or any local governmental unit to support poor persons. Nor is there a common law obligation upon any governmental unit to support the poor and destitute. In short, no legal obligation, in the absence of a statute creating the duty, rests upon either the State government or local units to relieve those in necessitous circumstances.”); New Jersey: L.T. v. Dept. of Human Services, 264 N.J. Super. 334, 342, 624 A.2d 990 (App. Div. 1993) (“[w]e conclude that there is no right under New Jersey’s Constitution to government-funded housing”), rev’d on other grounds, 134 N.J. 304, 633 A.2d 964 (1993); Franklin v. Dept. of Human Services, 225 N.J. Super. 504, 543 A.2d 56, 67 (App. Div.) (“Appellants’ theory is that these provisions [of the New Jersey constitution] impose an affirmative obligation upon state government to provide certain necessities of life for indigent persons, including shelter. However, this theory is not supported by the history of these constitutional provisions, their language, or the prior decisions of the Supreme Court of New Jersey.”), aff’d, 111 N.J. 1, 543 A.2d 1 (1988); see also West Virginia: Hodge v. Ginsberg, 172 W. Va. 17, 303 S.E.2d 245 (1983) (discussing whether state was required to provide emergency shelter but never reaching constitutional issue).
This is true even in states with explicit constitutional provisions regarding care for the poor. See, e.g., Kansas:40 Bullock v. Whiteman, 254 Kan. 177, 865 P.2d 197, 202 (1993) (“Obviously Article 7, Section 4, does not require state support to anyone who simply claims to be needy. By its terms, the constitutional provision is limited to such provision of the poor as may be pre*585scribed by law.” [Internal quotation marks omitted.]);41 see also Alabama42 (whether constitutional provision includes a right to minimal subsistence undecided); North Carolina43 (same); Wyoming44 (same). Indeed, when the Montana Supreme Court subjected statutes limiting the provision of general assistance benefits to heightened scrutiny; Butte Community Union v. Lewis, 229 Mont. 212, 745 P.2d 1128, 1133 (1987); see also Butte Community Union v. Lewis, 219 Mont. 426, 712 P.2d 1309 (1986); the constitution was amended to provide the legislature with greater discretion in providing such benefits. Mont. Const., art. XII, § 3 (3), as amended by Constitutional Amend. No. 18 (1988).45
*586New York is the only state that we have discovered that recognizes an affirmative governmental obligation to provide subsistence benefits to its citizens. The New York constitution, however, explicitly provides: “The aid, care and support of the needy are public concerns and shall be provided by the state and by such of its subdivisions, and in such manner and by such means, as the legislature may from time to time determine.” N.Y. Const., art. XVII, § 1. This provision, which was added in 1938 in the aftermath of the great depression, was enacted, according to comments made by the drafters on the constitutional convention floor, specifically to create a legally enforceable right requiring the state to provide minimal subsistence benefits. See Tucker v. Toia, 43 N.Y.2d 1, 8, 371 N.E.2d 449, 400 N.Y.S.2d 728 (1977). Despite a number of cases that have interpreted article XVII, § 1, as embodying a fundamental right to minimal subsistence under the New York state constitution; see, e.g., id.; McCain v. Koch, 117 App. Div. 2d 198, 502 N.Y.S.2d 720 (1986); there is considerable debate within the New York courts about the enforceability and scope of the right and about what constitutes minimal assistance.46
*587In addition, the courts of many states have indicated in dicta that the right to public assistance is wholly statutory. See, e.g., Arizona: Allen v. Graham, 8 Ariz. App. 336, 339, 446 P.2d 240 (1968) (“The State has no common law or constitutional duty to support its poor. . . . Aid to needy persons is solely a matter of statutory enactment.” [Citations omitted.]); Idaho: Newland v. Child, 73 Idaho 530, 538, 254 P.2d 1066 (1953) (“Even as to paupers and indigents, there is no constitutional or common-law duty resting upon the state to provide support. The recipient has no vested right to assistance payments. On the contrary, his right thereto is entirely a creature of statute.”); Illinois: Beck v. Buena Park Hotel Corp., 30 Ill. 2d 343, 346, 196 N.E.2d 686 (1964) (“Moreover there is no legal obligation upon the State to support its poor at all, and from this it necessarily follows that a large degree of discretion rests upon the State when it elects to furnish relief.”); Iowa: Collins v. State Board of Social Welfare, 248 Iowa 369, 375, 81 N.W.2d 4 (1957) (“In approaching the question it should be stated that as to paupers and indigent persons there is no common-law or constitutional duty resting upon the State to provide support, the obligation being a moral rather than a mandatory one. Thus whatever right appellee may have is purely statutory . . . .”); Maine: Orrington v. Bangor, 142 Me. 54, 57, 46 A.2d 406 (1946) (“ ‘At common *588law, public authorities were not liable for the support of paupers. The obligation of towns ... in reference to their support originates solely in statutory enactment . . . Nebraska: Elliott v. Ehrlich, 203 Neb. 790, 796-98, 280 N.W.2d 637 (1979) (“Welfare benefits are not a fundamental right and neither the state nor the federal government is under any sort of constitutional obligation to guarantee minimum levels of support. . . . Welfare benefits are a matter of statutory entitlement for persons qualified to receive them.”); Mary Lanning Memorial Hospital v. Clay County, 170 Neb. 61, 64,101 N.W.2d 510 (1960) (“ ‘There is no common-law liability upon a county to support poor and indigent persons. Any liability must arise by a statute imposing the duty upon the county . . . .’”); Nevada: County of Lander v. Board of Trustees, 81 Nev. 354, 358, 403 P.2d 659 (1965) (“A county’s obligation to support indigents, paupers, and poor people results only from a statutory provision imposing such a legal obligation.”); New Hampshire: New Hampshire Children’s Aid Society v. Morgan, 107 N.H. 246, 248, 221 A.2d 238 (1966) (“It is settled law in this jurisdiction that the obligation of a town or county to support the poor is wholly statutory.”); Merrimack County v. Derry, 107 N.H. 212, 212-13, 219 A.2d 703 (1966) (“There is no obligation at common law upon the State or any of the instrumentalities of government to furnish relief to the poor. . . . The whole matter is purely statutory and ‘where the statute imposes no liability, there is none.’ ” [Citations omitted.]); Ohio: Dept. of Public Welfare v. Hogan, 143 Ohio St. 186,188-89, 54 N.E.2d 781 (1944) (“In reaching a decision in this case it is to be borne in mind that there is no constitutional or common-law duty on the part of the state or any governmental unit to support poor and destitute persons. The whole matter of relief for the needy is purely statutory.”); Pennsylvania: Kratzer v. Dept. of Public Welfare, 85 Pa. *589Commw. 318, 481 A.2d 1380, 1382 (1984); (“Despite petitioner’s assertion to the contrary, there is no constitutional right to receive public assistance.”); South Dakota: Sioux Valley Hospital Assn. v. Bryan, 399 N.W.2d 352, 355 (S.D. 1987) (“It is well settled that the County’s duty to the poor flows not from the common law but from state statutes.”); State ex rel. Strutz v. Perkins County, 69 S.D. 270, 273, 9 N.W.2d 500 (1943) (“The obligation to support poor persons results not from the common law, but from statutes providing for their care from public funds.”); Vermont: St. Johnsbury v. Granby, 124 Vt. 367, 369, 205 A.2d 422 (1964) (“The furnishing of relief to poor persons in need of assistance by municipalities is governed by statute. There are no common-law liabilities and there are no equities between towns respecting the care and support of paupers. The whole matter is purely statutory and where the statute imposes no liability, there is none.”).
Finally, our hesitation to articulate affirmative governmental obligations based on our state constitution also is consonant with federal precedent.47 In the area of economic and social policy, the United States Supreme Court has held that the United States constitution neither requires the government to remove nongovernmentally imposed impediments to the exercise of fundamental rights by indigent persons; Harris *590v. McRae, 448 U.S. 297, 316, 100 S. Ct. 2671, 65 L. Ed. 2d 784, reh. denied, 448 U.S. 917, 101 S. Ct. 39, 65 L. Ed. 2d 1180 (1980); nor compels the government to provide funding for indigent persons’ basic necessities such as housing. Lindsey v. Normet, 405 U.S. 56, 74, 92 S. Ct. 862, 31 L. Ed. 2d 36 (1972). For example, in Harris, the court observed: “Although the liberty-protected by the Due Process Clause affords protection against unwarranted government interference ... it does not confer an entitlement to such funds as may be necessary to realize all the advantages of that freedom. To hold otherwise would mark a drastic change in our understanding of the Constitution.” Harris v. McRae, supra, 317-18 (state receiving federal medicaid funds is not obligated to pay for medically necessary abortions); see also DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189, 196, 109 S. Ct. 998, 103 L. Ed. 2d 249 (1989) (“the Due Process Clauses generally confer no affirmative right to governmental aid, even where such aid may be necessary to secure life, liberty, or property interests of which the government itself may not deprive the individual”); Bowen v. Gilliard, 483 U.S. 587, 598-99, 107 S. Ct. 3008, 97 L. Ed. 2d 485 (1987) (social welfare programs are voluntary and decision to alter level of benefits is left to discretion of legislature); Youngberg v. Romeo, 457 U.S. 307, 317, 102 S. Ct. 2452, 73 L. Ed. 2d 28 (1982) (“[a]s a general matter, a State is under no constitutional duty to provide substantive services for those within its border”); Maher v. Roe, 432 U.S. 464, 477-78, 97 S. Ct. 2376, 53 L. Ed. 2d 484 (1977) (state’s choice to fund indigent’s childbirth costs does not obligate it to fund elected abortions); Lindsey v. Normet, supra, 74 (no affirmative obligation under due process clause of fourteenth amendment to provide adequate housing); Thomas v. Sullivan, 922 F.2d 132 (2d Cir. 1990) (no fundamental right to receipt *591of benefits from government); Wideman v. Shollowford Community Hospital, Inc., 826 F.2d 1030 (11th Cir. 1987) (no duty based on either federal constitution or statutes requiring states or counties to provide medical care for medically indigent); Jackson v. Joliet, 715 F.2d 1200, 1203 (7th Cir. 1983), cert. denied, 465 U.S. 1049, 104 S. Ct. 1325, 79 L. Ed. 2d 720 (1984) (police do not have affirmative obligation to render aid under due process clause); Fox v. Custis, 712 F.2d 84 (4th Cir. 1983) (state has no constitutional duty to provide protection from parolee); Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir. 1982) (state has no affirmative duty to protect private citizen from actions of released mental patient where state played no active role in placing injured person in position of danger; “there is no constitutional right to be protected by the State against being murdered by criminals or madmen”).
Rather, the United States Supreme Court uniformly has indicated that issues of public policy concerning government assistance programs are properly within the province of the legislative branch. Harris v. McRae, supra, 448 U.S. 318 (“[w]hether freedom of choice . . . warrants federal subsidization is a question for Congress to answer, not a matter of constitutional entitlement”); Maher v. Roe, supra, 432 U.S. 479 (“when an issue involves policy choices as sensitive as those implicated by public funding of nontherapeutic abortions, the appropriate forum for their resolution in a democracy is the legislature”); Lindsey v. Normet, supra, 405 U.S. 74 (“[a]bsent constitutional mandate, the assurance of adequate housing ... [is a] legislative, not judicial, [function]”).48
*592B
We next examine the text of the Connecticut constitution. The plaintiffs concede that nothing in that text expressly obligates the government to provide subsistence benefits to the poor. Despite the lack of an express provision, the plaintiffs argue that the rights enumerated in the state constitution are not exhaustive. They contend that if a right or duty is deeply rooted in the traditions and “collective conscience” of the citizens of Connecticut, it should be recognized as fundamental and should be protected as an unenumer-*593ated right under the state constitution. See generally note, “Unenumerated Rights Clauses in State Constitutions,” 63 Tex. L. Rev. 1321 (1985). The plaintiffs maintain that the right to subsistence benefits is so fundamental that it was, in the words of one constitutional scholar discussing some commentators’ views of the federal constitution, “deemed [by the framers] too obvious to require elaboration” in the text of the constitution. L. Tribe, American Constitutional Law (2d Ed. 1988) § 15-3, p. 310. Although we do not foreclose the possibility that unenumerated rights may inhere in our state constitution, we are unpersuaded that our constitution obligates the state to provide its citizens with economic subsistence benefits.
This court, unlike our federal counterpart,49 has not, to date, recognized a fundamental right under our state constitution50 that was not either explicitly enumerated or implied by virtue of the due process guarantee of *594article first, § 9. See State v. Ross, supra, 230 Conn. 246 (cruel and unusual punishment prohibited by due process clause); Kohlfuss v. Warden, 149 Conn. 692, 695, 183 A.2d 626, cert. denied, 371 U.S. 928, 83 S. Ct. 298, 9 L. Ed. 2d 235 (1962) (common law rule against double jeopardy “necessary to the due process guaranteed by article first, § 9, of our constitution”). As noted above, the plaintiffs concede that the right for which they advocate is not explicitly enumerated elsewhere in the constitution. The plaintiffs also do not make a claim under the due process clauses.
In the past, we have rejected challenges to welfare legislation under various clauses of the state constitution, concluding that in this state, any duty to support the poor is wholly statutory rather than constitutionally compelled. For example, in Savage v. Aronson, supra, 214 Conn. 284, we held that one’s difficult financial circumstance does not, in and of itself, create an entitlement to a benefit, nor does the fact that the benefit has been made available for a length of time create an unqualified right to continue to receive such benefits. We stated that “ ‘[t]he prospective right to support . . . [is] clearly subject to modification by law, be it through judicial decree, state legislation, or congressional enactment.’ ” Id., 285; see also Middlesex Memorial Hospitals. North Haven, 206 Conn. 1, 5, 535 A.2d 1303 (1988) (“A town is under no common-law obligation for the support of paupers. Its sole liability in this respect is imposed by statute, and it is not liable for a pauper’s support any farther than statute makes it so. . . .” [Citation omitted; internal quotation marks omitted.]); William W. Backus Hospital, Inc. v. Norwich, 146 Conn. 686, 689, 155 A.2d 916 (1959) (city’s liability to make payments on behalf of indigents was purely statutory); State v. Bristol, 139 Conn. 469, 471, 95 A.2d 78 (1953) (holding town liable, at statutory rate, to state hospital for caring for *595mentally ill pauper whose legal settlement was that town); Beacon Falls v. Seymour, 44 Conn. 210, 214 (1876) (“Towns are under no common law obligation for the support of paupers. All their liability in this respect is imposed by statute. They are not liable, therefore, for the support of paupers any farther than the statute makes them so.”).
We are especially hesitant to read into the constitution unenumerated affirmative governmental obligations. In general, the declaration of rights in our state constitution was implemented not to impose affirmative obligations on the government, but rather to secure individual liberties against direct infringement through state action. “It is evident that the concern which [led] to the adoption of our Connecticut Declaration of Rights, as well as the bill of rights in our federal constitution, was the protection of individual liberties against infringement by government.” Cologne v. West-farms Associates, 192 Conn. 48, 61, 469 A.2d 1201 (1984); see also State v. Griswold, 67 Conn. 290, 310, 34 A. 1046 (1896) (guarantees of declaration of rights “were designed to protect the citizen against the State”). Evidence of this concern can be found in article first, § 3 (religious liberty), §§ 4 and 5 (free speech and press), § 7 (search and seizure), § 8 (rights of accused), § 9 (freedom from unwarranted arrest), § 11 (taking of private property), § 12 (writ of habeas corpus), § 13 (attainder), § 14 (right to assemble and petition), and § 15 (right to bear arms).
The text of our constitution makes evident the fact that its drafters have been explicit when choosing to impose affirmative obligations on the state. See, e.g., Conn. Const., art. VIII, § 1. (“[t]here shall always be free public elementary and secondary schools in the state”). Indeed, the history of article eighth, § 1, is particularly instructive in the present case. This explicit textual provision, and its counterparts, article eighth, *596§ 2 (system of higher education), and § 4 (school fund), are the only constitutional provisions, recognized to date, that impose affirmative obligations on the part of the state to expend public funds to afford benefits to its citizenry. Other provisions, such as those in article first, protect individuals from state intrusion. Our statutes concerning public education, like those providing for the poor, date back to 1650 and the Ludlow Code. See part II C of this opinion. Nonetheless, although the school fund was perpetuated by the provisions of article eighth, § 2, of the 1818 constitution, it was not until the 1965 constitutional convention that the specific mandates of article eighth, § 1, for free public elementary and secondary education, and of article eighth, § 2, for a system of higher education, were incorporated into our constitution. According to its proponents at the convention, the purpose of article eighth, § 1, was to give “our system of free public education . . . the same Constitutional sanctity” as our bill of rights. 3 Proceedings of the Connecticut Constitutional Convention (1965) p. 1039. Thus, although the framers of the education provision looked to the historical statutory tradition of free public education in this state to support its explicit inclusion in the state constitution, they did not consider this tradition in and of itself to create a state constitutional obligation. Id., pp. 1039-40. To the contrary, they found it appropriate to amend the constitution in order to give public education constitutional status.51
*597Additionally, the framers of our constitution explicitly provided for constitutional protection to certain discrete groups in order to deal with specific social problems. See, e.g., Conn. Const., art. I, § 20; Conn. Const., amend. XXI (protecting against discrimination on the basis of religion, race, color, ancestry, national origin, sex or physical or mental disability). Although not dis-positive, it is instructive that the framers created no specific constitutional obligation to the indigent, nor did they provide any special protection for the indigent as a discrete group. Such omissions suggest that the framers of our state constitution did not intend to con-stitutionalize Connecticut’s policy of supporting its indigent. See also J. Newman, “The ‘Old Federalism’: Protection of Individual Rights by State Constitutions *598in an Era of Federal Court Passivity,” 15 Conn. L. Rev. 21, 28 (1982) (“[l]ike its federal counterpart, [the Connecticut constitution] is not the source of remedies for every societal defect”).
The plaintiffs argue, nevertheless, that a constitutional obligation to support the indigent is implied by the framers’ intent “more effectually to define, secure, and perpetuate the liberties, rights and privileges which they have derived from their ancestors.” Conn. Const., preamble. They claim that this provision is evidence that the constitution was founded on the principle of the social compact, as expounded by John Locke, and on natural law.52 As additional support for their contention, the plaintiffs point to the reference in article first, § 1, to the “social compact”; see footnote 29; as well as to the pre-1818 statutes that they believe enforced natural rights. See part II C of this opinion.
The social compact theory posits that all individuals are born with certain natural rights and that people, in freely consenting to be governed, enter a social compact with their government by virtue of which they relinquish certain individual liberties in exchange “for the mutual preservation of their lives, liberties, and estates.” J. Locke, “Two Treatises of Government,” book II (Hafner Library of Classics Ed. 1961) f 123, p. 184; see also 1 Z. Swift, A System of the Laws of the State of Connecticut (1795) pp. 12-13. The plaintiffs argue that the right to a governmentally provided minimal subsistence is one such right acquired by the people upon entering into the social compact.
*599Natural law clearly occupied a prominent position in both our colonial jurisprudence and the minds and hearts of the framers of our constitution. The Fundamental Orders were premised on natural law,53 as were the Laws of the Colony of Connecticut of 1672.54 According to Professor Collier, “to Connecticut jurists, common law meant more than judicial precedent and case law; it included natural law as well.” C. Collier, “The Connecticut Declaration of Rights Before the Constitution of 1818: A Victim of Revolutionary Redefinition,” 15 Conn. L. Rev. 87, 94 (1982).55 Indeed, many of our early decisions harkened to the legal principle that the government is limited in its action by fundamental notions of what is morally right. See, e.g., Booth v. Woodbury, 32 Conn. 118, 127 (1864) (“principles of natural justice”); Welch v. Wadsworth, 30 Conn. 149, 155 (1861) (“But the power of the legislature in this respect is not unlimited. They can not entirely disregard the fundamental principles of the social compact. Those principles underlie all legislation, irrespective of *600constitutional restraints, and if the act in question is a clear violation of them, it is our duty to hold it abortive and void.”); Goshen v. Stonington, 4 Conn. 209, 225 (1822) (“vested rights”).
Nevertheless, we must take care not to put undue emphasis on the language of the preamble to the constitution, the reference to the “social compact” in article first, § 1, or the natural law theory. At the 1818 constitutional convention, there was little substantive debate concerning the content or language of the preamble; it was simply unanimously approved as drafted.56 W. Horton, “The Annotated Debates of the 1818 Constitutional Convention,” 65 Conn. B.J. SI-21, SI-24 (1991); W. Horton, “Connecticut Constitutional History-1776-1988,” 64 Conn. B.J. 355, 371 (1990). Indeed, the entire declaration of rights, of which article first, § 1, is a part, was not a matter of great controversy or interest at the convention. See W. Horton, 64 Conn. B.J. 359-65. Rather, the focus of the convention was on the separation of powers and the disestablishment of the Congregational church. Id. Moreover, as we recently have recognized, even the constitutional framers may not have viewed natural law as “ ‘a kind of constitutional law or a source for constitutional rights not protected by a written constitution.’ ” State v. Joyner, supra, 225 Conn. 469, quoting P. Hamburger, “Natural Rights, Natural Law, and American Constitutions,” 102 Yale L.J. 907, 938 (1993). Rather, natural law may have been understood to permit “variations in civil laws ‘to accommodate the different circumstances in which such laws would operate. *601Consequently, constitutions and other civil laws could restrain natural liberty in varying degrees and ways and, nonetheless, could still be said to comport with natural law.’ ” State v. Joyner, supra, 469, quoting P. Hamburger, supra, 102 Yale L.J. 937.57
For the purposes of this opinion, we assume that the framers believed that individuals would continue to possess certain natural rights even if those rights were not enumerated in the written constitution. On the basis of this assumption, we will not draw firm conclusions from the silence of the constitutional text. The mere fact that the framers intended some unenumerated natural rights to survive the drafting of the written constitution, however, does not give us carte blanche to recognize new constitutional rights as inherent in natural law. Rather, in determining whether unenumer-ated rights were incorporated into the constitution, we must focus on the framers’ understanding of whether a particular right was part of the natural law, i.e., on the framers’ understanding of whether the particular right was so fundamental to an ordered society that it did not require explicit enumeration. We can discern the framers’ understanding, of course, only by examining the historical sources. We turn, therefore, to the history of the alleged right to governmentally provided support.
C
The plaintiffs argue that Connecticut’s history and tradition of caring for the indigent, taken as a whole, supports a conclusion that the framers believed that the state had an inherent duty to provide subsistence *602benefits to the needy, and therefore we must recognize under our state constitution an unenumerated duty to provide such support. The plaintiffs concede that the state’s duty was minimal. They argue, however, that both the writings of our principal eighteenth century jurists and our 350 year history of enacting statutes to provide for the indigent demonstrate that the state had a duty at least to provide “a warm, secure place to sleep at night, adequate food, minimal clothing and personal effects, and some level of medical care.” We conclude, to the contrary, that the historical record is not properly read to create such a duty.
The writings of jurists in temporal proximity to the adoption of the 1818 constitution provide the strongest basis for the plaintiffs’ argument for an unenumerated constitutional obligation derived from principles of natural law. In particular, both Chief Justice Zephaniah Swift and Judge Jesse Root referred to an obligation of the government to support the indigent. For example, Chief Justice Swift wrote: “The selectmen are bound to provide necessaries for all the inhabitants of the town, who are incapable of supporting themselves. Towns are obliged to support their respective inhabitants, whether living in the town to which they belong, or any other town, either with or without a certificate, who may need relief. . . . [T]he law has made provision for support of the poor, so that every one may know where to call for his bread in the hour of want.” 1 Z. Swift, supra, pp. 119-21. Similarly, Judge Root stated: “The poor and indigent in all countries, call not only for private charity, but for support and assistance from the government, and to give scope to the exercise of benevolence, the most noble and godlike virtue .... It is the duty of every government to protect and to provide for the poor; the laws of the state therefore humanely enact and ordain . . . that every town shall take care of, provide for and maintain, its own *603poor.” J. Root, 1 Root’s Reports, p. xxviii (1789-93). In interpreting our state constitution, the statements of both jurists are entitled to significant weight. See, e.g., State v. Chapman, 227 Conn. 616, 628, 632 A.2d 674 (1993); State v. Joyner, supra, 225 Conn. 467; State v. Oquendo, 223 Conn. 635, 650, 613 A.2d 1300 (1992).
Although both Swift and Root believed that the government had an obligation to support the indigent, neither jurist’s writings can be read to entitle the plaintiffs to relief. Swift and Root provided only the faintest outlines of what they considered to be the government’s obligation. They did not delimit the various means by which the government could choose to fulfill that obligation. Beyond referring to the “necessaries” of life, they did not explain what level of support had to be provided. Indeed, they did not even establish who was to be considered one of “the poor.” Their silence on each of these issues implies what the remainder of the historical sources also strongly suggests: that the historical record, taken in its entirety, is too ambiguous and contradictory to provide a basis from which we, with any reasonable degree of confidence, can infer an implied unenumerated fundamental constitutional obligation to provide minimal subsistence.
Connecticut’s first statute relating to assistance to the poor was included in the Ludlow Code of 1650,58 the first recorded code of laws of our state. Statutory language regarding maintenance of the poor thereafter *604can be traced through the colonial laws of 167259 and 1702,60 the first statutes of the state of Connecticut *605in 1784,61 the 1808 statutory revisions62 and the post-constitution statutes of 1821,63 to today’s current stat*606utes.64 While Connecticut’s 350 year statutory history obviously demonstrates a longstanding policy of assisting the indigent, the mere existence of a 350 year statutory history does not necessarily show that the framers intended to incorporate that policy in our constitution as a fundamental constitutional right. Notably absent from the statutes is any evidence that there was an inherent obligation on the part of the towns, other than that mandated by the colonial government, to care for the indigent. These statutes failed to provide a clear articulation of the basis of such a duty, and they fail to provide specific guidance as to the extent of the government’s obligation. In particular, the statutes show that in the entire period before the constitution of 1818, local elected officials had wide discretion to decide the nature of, amount of and eligibility criteria for receiving such assistance. For example, while a statute in effect at the time of the adoption of the 1818 constitution first provided that “each town in this state shall take care of, support and maintain their own poor,” the statute went on to provide that the selectmen “shall have full power to expend or disburse out of the town stock or treasury, what they shall judge meet and necessary from time to time, for the relief, supply and support of any of the poor belonging to their town, so far as to the amount of seventeen dollars: and if more be needful, the said selectmen or overseers, or the major part of them shall, with the advice of the authority of that town, (if any there be) expend and disburse what shall be by them judged needful for the relief of the poor, as aforesaid.” (Emphasis added.) General *607Statutes (1808 Rev.) tit. CXXX, §§ 1 and 2, entitled “An Act for Maintaining and Supporting the Poor.” The laws and statutes from previous years contained similar provisions. See footnotes 59 through 61. Moreover, the towns were required to support only those persons who were settled in a town.65
Indeed, although Connecticut has a long history of supporting its indigent, the main purpose of many of the preconstitutional poor relief statutes may have been to relieve others of the social problems caused by paupers by isolating and punishing the indigent, rather than to meet any fundamental constitutional obligation to the indigent. For example, selectmen had the power to bind out children as apprentices or servants if the children “live idly, or mispend their time . . . loitering,” or where a family “cannot, or do[es] not provide competently for [its] children.” General Statutes (1808 Rev.) tit. CXXX, § 5.
In addition, indigent persons could be confined to workhouses or could be contracted out as laborers for the benefit of the town. General Statutes (1808 Rev.) tit. CLXXVI, entitled “Work-houses.” As the preamble to the 1808 workhouse statutes states, one express purpose of poorhouses was to confine and punish the *608poor: “WHEREAS there are frequently divers persons who wander about, and are vagabond, idle, and dissolute persons, begging and committing many insolences: and many are guilty of profane and evil discourse, and other disorders, to the corruption of manners, the promotion of idleness, and the detriment of good order and religion. For preventing of which, and for the better regulation of such evil and disorderly persons, and punishing such rudeness and misbehavior . . . General Statutes (1808 Rev.) tit. CLXXVI, c. 1.
In workhouses, the “masters or keepers” of the house could punish the indigent by “putting fetters or shackles upon them, and by moderate whipping, not exceeding ten stripes at one time . . . and from time to time, in case they be stubborn, disorderly or idle. . . [the master or keeper] may abridge them of their food . . . until they be reduced to better order and obedience . . . .” General Statutes (1808 Rev.) tit. CLXXVI, c. 1, § 21; see also E. Capen, “The Historical Development of the Poor Law of Connecticut,” in 22 Columbia Studies in History, Economics and Public Law (Columbia U. Press 1905) (describing harsh treatment of poor in preconstitutional era). Not only would these poor laws undoubtedly violate contemporary civilized standards of decency, but they would also arguably violate several federal constitutional provisions. See, e.g., U.S. Const., amend. XIII (abolishing involuntary servitude); U.S. Const., amend. XIV (right to travel).
The wide discretion of the selectmen in providing support for the indigent, and the harsh, as well as beneficent, effect of the ways in which that support was provided, are further evidenced by case law in “reasonable temporal proximity to the adoption of the constitution of 1818.” State v. Joyner, supra, 225 Conn. 462 (such case law “enhance[s] our understanding of the original intent of the constitutional framers”); see, *609e.g., New Milford v. Sherman, 21 Conn. 101 (1851) (selectman has power to order pauper be taken to poorhouse); Lyme v. East Haddam, 14 Conn. 394 (1841) (support provided for only nine days); Backus v. Dudley, supra, 3 Conn. 573 (town has “right to restrain [a pauper’s] locomotion, and place him where his support would be most cheap and convenient”). Indeed, in this case, the plaintiffs have conceded the breadth of such discretion.
Unlike cases in which the constitutional history of a right has been helpful in clarifying the intent of the framers; see, e.g., Horton v. Meskill, supra, 172 Conn. 647 (pre-1965 statutes implementing education requirement evidence of legislature’s intent to codify state duty to educate its children); the poor laws relied upon by the plaintiffs are broad, ambiguous, highly discretionary and provide little guidance as to the intent of the framers. As discussed above, many of the poor laws provided for harsh treatment of the indigent. On the other hand, there are numerous statements in the historical sources that go beyond a right to minimal subsistence. See, e.g., Trumbull v. Moss, supra, 28 Conn. 256 (“[i]t is the humane purpose of our law in relation to the support of paupers, to prevent as far as possible any person, under any circumstances, from suffering for the necessaries of life”). We see no principled method by which we can define a constitutional right to subsistence based on such a cryptic and contradictory history.
The plaintiffs suggest that the right be defined by ascertaining the lowest common denominator and by making that the constitutional obligation. The plaintiffs offer no justification for choosing this standard, as opposed to a more expansive articulation. Nor is there persuasive support for such a position in the history on which the plaintiffs rely. An attempt by this *610court to choose a minimal standard would be an act of judicial conjecture, and not constitutional interpretation.
Thus, we conclude that the historical record merely begs the question of what the intended reach of these statutes was; it does not define who should be considered indigent, nor does it elucidate what level of services would amount to minimal subsistence. Such an undefined and discretionary grant of support is insufficient to provide a basis for defining the modern personal right or state affirmative obligation that the plaintiffs claim. Without an objective referent to guide the definition of such a right and obligation and without further support that the framers intended to impose a constitutional obligation on the state, we are unprepared to translate a longstanding policy regarding the poor into an affirmative constitutional obligation.
D
Finally, the plaintiffs argue that contemporary economic and sociological considerations mandate that we recognize a constitutional governmental obligation to provide subsistence benefits. See State v. Miller, supra, 227 Conn. 380-81 (current economic and sociological considerations should be factor in evaluating state constitution); State v. Geisler, supra, 222 Conn. 685 (same). The plaintiffs argue that because general assistance is a program of last resort and because those who qualify for such assistance are without viable alternatives to sustain themselves, human decency and morality mandate that we recognize a constitutional governmental duty to provide such assistance.
We note that the plaintiffs’ argument that the state has a constitutional obligation to provide minimal subsistence is inherently contradictory. On the one hand, the plaintiffs claim that the governmental obligation to provide subsistence benefits is an unenumerated fun*611damental duty and, therefore, subject to strict scrutiny.66 Under this standard, all “ [statutes impinging upon fundamental rights ‘are subjected to strict scrutiny and will be sustained only if they are suitably tailored to serve a compelling state interest.’ Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 440, 105 S. Ct. 3249, 87 L. Ed. 2d 313 (1985); Horton v. Meskill, supra, 172 Conn. 640.” Broadley v. Board of Education, 229 Conn. 1, 9 n.16, 639 A.2d 502 (1994); see also Daly v. DelPonte, 225 Conn. 499, 515, 624 A.2d 876 (1993); In re Juvenile Appeal (83-CD), 189 Conn. 276, 285, 455 A.2d 1313 (1983). On the other hand, the plaintiffs concede that the state may condition the receipt of benefits upon meeting certain statutory eligibility criteria. See, e.g., General Statutes (Rev. to 1993) § 17-273 (c) (must have assets below $250); General Statutes (Rev. to 1993) §§ 17-3a and 17-273 (c) (must have income below specified levels); General Statutes (Rev. to 1993) § 17-273b (must perform workfare to be eligible). We find the concurrent adherence to these two positions to be untenable.
In essence, the plaintiffs are arguing that we recognize a limited fundamental duty to provide subsistence benefits—under which the state would be allowed to impose certain eligibility criteria, but under which the state is not allowed to limit general assistance benefits to nine months in a twelve month period. We see no basis for making such a distinction, nor do the plaintiffs offer one. If we were to recognize a fundamental duty to provide subsistence benefits, any limitation on the receipt of those benefits would necessarily be subject to strict scrutiny and would necessarily fail because *612economic interests alone never constitute a compelling state interest. Graham v. Richardson, 403 U.S. 365, 375-76, 91 S. Ct. 1848, 29 L. Ed. 2d 534 (1971); Barannikova v. Greenwich, 229 Conn. 664, 690, 643 A.2d 251 (1994) (“preservation of the state fisc was not a compelling interest”). Thus, the imposition of any condition, even an eligibility requirement, would necessarily deprive certain persons of benefits that might be deemed to constitute minimal subsistence, and would in all likelihood fail the strict scrutiny test. This economic and public policy consideration counsels against our recognition of a fundamental duty under our state constitution to provide subsistence benefits.
Because we conclude that General Statutes (Rev. to 1993) § 17-273b does not impinge on a fundamental state constitutional right, we next consider whether the purpose of the challenged legislation is a legitimate one and whether the particular enactment is designed to accomplish that purpose in a fair and reasonable way. See Pierce v. Albanese, 144 Conn. 241, 249, 129 A.2d 606, appeal dismissed, 355 U.S. 15, 78 S. Ct. 36, 2 L. Ed. 2d 21 (1957). “ ‘The constitutional issue is whether legislative classifications or discriminations bear “a rational relationship to a legitimate state end and [are] based on reasons related to the pursuit of that goal.” Gentile v. Altermatt, [supra, 169 Conn. 295].’ Caldor’s, Inc. v. Bedding Barn, Inc., [177 Conn. 304, 314-15, 417 A.2d 343 (1979)].” United Illuminating Co. v. New Haven, 179 Conn. 627, 637, 427 A.2d 830, appeal dismissed, 449 U.S. 801, 101 S. Ct. 45, 66 L. Ed. 2d 5 (1980); see also Campbell v. Board of Education, 193 Conn. 93, 105, 475 A.2d 289 (1984).
We believe that § 17-273b survives this less exacting test of constitutionality because the statute is a valid legislative attempt to reform part of the welfare system by creating additional incentives for employment and independence. Like § 2 of title CXXX of the Gen*613eral Statutes of 1808, which limited monetary support to $17 but allowed the towns to exceed that limit if they deemed it necessary, § 17-273b limits the duration of support to nine months but allows the towns to exceed that limit if they deem it necessary. The underlying legislative debate on this measure supports such an interpretation. It indicates that a principal purpose of the statute was to attempt to create stronger incentives for employable people to find jobs. See 35 H.R. Proc., Pt. 23, 1992 Sess., p. 7626, remarks of Representative Joseph D. Courtney (“perhaps one way of finding some savings, since there were other addbacks occurring during the budget process, was to reduce the grant level for employables to give that additional incentive to go out and fin[d] work”); 35 H.R. Proc., Pt. 24,1992 Sess., pp. 8053-54, remarks of Representative Joseph D. Courtney (“[B]ut most fundamentally is the much more concerted effort which will be made to move able-bodied employable recipients of this program into work. . . . First of all, it will put limits on what the program will pay. There will be an end of the road for able-bodied recipients which the[y] must, at that point, contend with the fact that they either are going to have to do better in their efforts to find employment or they will lose cash benefits.”).67 Indeed, at the same time that § 17-273b was amended to impose the nine month limit on benefits, funding was increased for other programs designed to benefit indigent people.68
*614Therefore, we conclude that this welfare scheme, including General Statutes (Rev. to 1993) § 17-273b, is both rational and related to a legitimate state purpose, thus satisfying rational basis review. Our state and nation’s continuing attempt to grapple with the complex societal problem of poverty is indicative of the intricacies of the problem. On the one hand, as we already have noted, some legislators believe that the best way to help the indigent is to limit entitlement programs. On the other hand, as the plaintiffs argue here, other people contend that such policies are misguided, as they will only increase malnutrition, crime, substance abuse and general human suffering. A statute is not irrational, however, for purposes of determining its constitutionality simply because it works an imperfect solution to the intricate problem that it attempts to correct. Geduldig v. Aiello, 417 U.S. 484, 495, 94 S. Ct. 2485, 41 L. Ed. 2d 256 (1974) (a state “ ‘may take one step at a time, addressing itself to the phase of the problem which seems most acute to the legislative mind’ ”); Azizi v. Thornburgh, 908 F.2d 1130, 1135 (2d Cir. 1990); Faraci v. Connecticut Light & Power Co., 211 Conn. 166, 171-72, 558 A.2d 234 (1989).
As we have noted in other contexts, we are extremely hesitant to choose sides in this policy debate and to enshrine one policy choice as a matter of constitutional law. Doe v. State, supra, 216 Conn. 105; Quinnett v. Newman, 213 Conn. 343, 347, 568 A.2d 786 (1990). Although we are sympathetic to the plight of indigent persons, “the Constitution does not provide judicial remedies for every social and economic ill.” Lindsey v. Normet, supra, 405 U.S. 74. The difficulty of defin*615ing the scope of such a right, or of deciding what is the appropriate government response, illustrates the realistic limitations of a judicial decree in a case of this nature. The decision over the allocation of limited public funds is fraught with judgments of morality, “policy and value over which opinions are sharply divided.” Maher v. Roe, supra, 432 U.S. 479. The manner in which the state intends to deal with problems such as poverty and the amount of money it is prepared to allocate are public policy issues that are best addressed by the General Assembly. The legislature, as opposed to the judiciary, is better equipped to effectuate a balance among the differing needs of various groups of indigent persons and between the needs of all indigent persons and others in the state. See, e.g., Kelley Property Development, Inc. v. Lebanon, supra, 226 Conn. 339 (“principle of separation of powers [compels] . . . judicial deference to legislative resolution of conflicting considerations of public policy”); Doe v. State, supra, 105 (same); Quinnett v. Newman, supra, 347 (same). Moreover, “[w]e should not forget that ‘legislatures are ultimate guardians of the liberties and welfare of the people in quite as great a degree as the courts.’ ” Maher v. Roe, supra, 479-80, quoting Missouri, Kansas & Texas Ry. Co. v. May, 194 U.S. 267, 270, 24 S. Ct. 638, 48 L. Ed. 971 (1904) (Holmes, J.). Thus, we conclude that judicial prudence counsels against injection of our views into an ongoing policy debate.
The state of Connecticut has a 350 year tradition of providing for its needy. That this statutory tradition is not enshrined in our state constitution does not shake our confidence that the people of Connecticut, to whom the legislature must answer, will not retreat from this tradition and suddenly forsake the poorest among us. This state’s long and laudable history of care and concern for its poor stands as a testament to its commitment. While our analysis has resolved the plaintiffs’ *616constitutional claims against them, we remain convinced that the elected leaders of this state will not abandon the needy.
In sum, we conclude that the Connecticut constitution does not compel the state to provide the cash assistance to which these plaintiffs claim to be entitled. Consequently, we affirm the trial court’s determination that General Statutes (Rev. to 1993) § 17-273b, which imposes a nine month limit on the receipt of general assistance benefits, does not violate the state constitution.
The judgment is affirmed.
In this opinion Callahan, Borden and Palmer, Js., concurred.

 The action was instituted by five plaintiffs, who included in their complaint a request to certify the “class of Bridgeport General Assistance recipients who are ‘employable’ as that term is used in [General Statutes (Rev. to 1993)] § 17-273b; who have received or will receive benefits for a period of nine months; and who for said nine month period have or will have complied with all requirements of the General Assistance program.” The trial court deferred ruling on the plaintiffs’ motion to certify the class. In this appeal, only three plaintiffs remain: Hamilton Moore, William Simpson and Enrique Velez. A motion to dismiss the other plaintiffs, Francisco Rivera and Russell Scudder, was granted on the ground that they had not verified the allegations of the complaint.


 Initially, the plaintiffs claimed that the city of Bridgeport, rather than the state, owed a duty to provide its citizens with a minimal level of subsistence. Municipalities in the state of Connecticut, however, have no independent authority or independent responsibility; they are administrative units of the state and can do only what the state authorizes or delegates them to do. Wright v. Woodridge Lake Sewer District, 218 Conn. 144, 148, 588 A.2d 176 (1991); Bottone v. Westport, 209 Conn. 652, 658, 553 A.2d 576 (1989); Pepin v. Danbury, 171 Conn. 74, 83, 368 A.2d 88 (1976); State ex rel. Brush v. Sixth Taxing District, 104 Conn. 192,198,132 A. 561 (1926). Such a delegation can be made with regard to local matters concerning health, safety and general welfare. Bottone v. Westport, supra, 658; see generally 17 E. McQuillin, Municipal Corporations (3d Ed. 1993) § 47.04 (“[a] municipal corporation has no natural or moral obligation to support its poor, and its duty to furnish such support or to pay support to them which others furnish is purely statutory”).
The state acknowledges that, if this court were to find an affirmative constitutional obligation to provide a minimal level of subsistence, the responsibility for such an obligation would fall primarily upon the state. Hence, we use the term “state” to encompass both the state of Connecticut and the city of Bridgeport, which may secondarily, through delegation, be required to shoulder part of the state’s obligation.


 General Statutes § 52-265a provides: “direct appeal on questions involving THE public interest, (a) Notwithstanding the provisions of sections 52-264 and 52-265, any party to an action who is aggrieved by an order or decision of the superior court in an action which involves a matter of substantial public interest and in which delay may work a substantial injustice, may appeal under this section from the order or decision to the supreme court within two weeks from the date of the issuance of the order or decision. The appeal shall state the question of law on which it is based.
“(b) The chief justice shall, within one week of receipt of the appeal, rule whether the issue involves a substantial public interest and whether delay may work a substantial injustice.
“(c) Upon certification by the chief justice that a substantial public interest is involved and that delay may work a substantial injustice, the trial judge shall immediately transmit a certificate of his decision, together with a proper finding of fact, to the chief justice, who shall thereupon call a special session of the supreme court for the purpose of an immediate hearing upon the appeal.
“(d) The chief justice may make orders to expedite such appeals, including orders specifying the manner in which the record on appeal may be prepared.”
See also Practice Book § 4176. “ ‘The “order or decision” to which § 52-265a (a) refers need not be a final judgment. . . .’ ” Polymer Resources, Ltd. v. Keeney, 227 Conn. 545, 546-47 n.2, 630 A.2d 1304 (1993), quoting Moshier v. Goodnow, 217 Conn. 303, 305 n.3, 586 A.2d 557 (1991).


 General Statutes (Rev. to 1993) § 17-273, now § 17b-116, provides in relevant part: “liability of town for support, regulations, (a) Each person who has not estate sufficient for his support . . . shall be provided for and supported to the extent required under the provisions of this chapter and section 17-3a at the expense of the town in which he resides . . . .” (Emphasis added.) See also General Statutes (Rev. to 1993) § 17-3a, now § 17b-78.


 General assistance programs are state run public assistance programs, which operate according to state legislative directives. The programs provide assistance to needy persons who do not qualify for federal categorical assistance, such as Supplemental Security Income (SSI) or Aid to Families with Dependent Children (AFDC), or whose assistance under these programs is inadequate. Because these programs are state run, the scope of the relief provided varies drastically from state to state. See S. Levitan, Programs in Aid of the Poor (6th Ed. 1990) pp. 41-42.
In order to be eligible for general assistance, an applicant must have assets equal to or below $250; General Statutes (Rev. to 1993) § 17-273 (c), now § 17b-116 (c); and must have an income below specified levels. General Statutes (Rev. to 1993) §§ 17-3a and 17-273 (c), now §§ 17b-78 and 17b-117 (c), respectively; see also State Dept, of Income Maintenance, General Assistance Policy Manual (1993 Ed.) § 17-3a-I4, c. I, pp. 41-54. In addition, the state requires all applicants to apply for federally funded programs for which they may be eligible. See, e.g., General Statutes (Rev. to 1993) § 17-273c, now § 17b-119 (applicant must first pursue SSI assistance).


 As of July 1, 1996, the state, rather than the individual towns, will administer the general assistance program. See General Statutes (Rev. to 1993) § 17-12hh, as amended by Public Acts 1993, No. 93-418, § 6, now § 17b-lll.


 See General Statutes (Rev. to 1993) § 17-292, as amended by Public Acts 1993, No. 93-418, § 11, now § 17b-134, setting forth the guidelines and procedures for reimbursement of the towns by the state.


 Recipients with no dependents are paid a flat grant rate based on their employability status. Number 92-16, § 2, of the Public Acts, Special Session, May, 1992, effective July 1,1992, increased the minimum level of financial assistance for single employable persons from $300 per month to $314 per month. Effective July 1, 1993, however, the level for single employable persons was decreased to $300 per month by Public Acts 1993, No. 93- 418, § 2. See footnote 9.
Towns may elect to provide greater assistance above this minimum level, but any additional assistance is not reimbursed by the state. See General Statutes (Rev. to 1993) § 17-273 (g).


 General Statutes (Rev. to 1993) § 17-3a, as amended by Public Acts 1993, No. 93-418, § 2, now § 17b-78, provides in relevant part: “standards FOR GRANTING OF GENERAL ASSISTANCE AND MEDICAL ASSISTANCE. AUDITS. recovery of reimbursements, sanctions, (a) The commissioner of income maintenance shall adopt regulations in accordance with the provisions of chapter 54 establishing mandatory standards for the granting of general assistance financial and medical assistance, including the level of financial assistance to be provided at the expense of the town in such cases, which shall be three hundred dollars per month for a single employable person and three hundred fifty-six dollars per month for a single unemployable person upon determination of his unemployability, subject to the provisions of subsection (b) of section 17-2 and section 17-82n, including the payment of medical bills for persons not receiving general assistance financial aid who are unable to pay such bills over a two-year period, by towns, including standards for investigation and eligibility and extent of need and procedures for record-keeping, including uniform application and billing forms to be used by medical providers as well as towns, and other office practices, and establishing time limits for the determination of eligibility for financial assistance and for the payment of medical bills for persons not receiving general assistance financial aid and for the payment of all medical assistance bills, all with the intent of aiding the towns and any districts established under section 17-273a in the efficient administration of the laws relating to granting of general assistance financial and medical assistance. The commissioner shall inform the towns and such districts of the standards so established and shall advise and assist them in their application thereof. The commissioner may recommend regional areas within which he considers it reasonable for towns to join in the establishment of such districts, and may advise the towns therein of such recommendations and his reasons therefor.”


 Other modifications to the overall welfare system implemented by Spec. Sess. P.A. 92-16 included: (1) changes to the eligibility requirements for receiving financial assistance; § 5; and emergency shelter; § 7; (2) provisions for penalties if an employable recipient failed to accept employment without just cause, or voluntarily quit or was discharged for cause; § 11 (a); (3) amendment of the definitions of employable persons to include substance abusers; § 11 (e); (4) the requirement of towns to develop employability plans for each recipient; § 11 (h); and for the delivery of services; § 17; and (5) a decrease in the percentage, from 90 percent to 85 percent; §§ 14, 16; that the state would reimburse the towns. (Effective July 1, 1993, No. 93-418 of the 1993 Public Acts has reduced from 85 percent to 80 percent the amount that the state would reimburse the towns.)


 General Statutes (Rev. to 1993) § 17-273b, now § 17b-118, provides: “limitations on assistance to employable persons, regulations. No assistance or care shall be given under this part to an employable person who has not registered with the nearest local employment agency of the labor department, has refused to accept a position for which he is fitted and which he is able to accept, or has refused to participate or wilfully failed to report for work in a work program or training or education program, pursuant to section 17-281a, by the town liable to support such person in accordance with sections 17-273 and 17-292. The provisions of this section shall not apply to any person who cannot register with such employment agency because of being over sixty-five years of age, health or other disability as determined, by the commissioner. On and after July 1,1992, financial assistance granted under this chapter to an employable person shall be limited to no more than nine months in a twelve-month period. A town may extend the period during which assistance is granted by up to three months for recipients who are in compliance with program requirements. A person determined to be unemployable who is subsequently determined to be employable shall be eligible for the assistance provided to an employable person under the general assistance program from the date he is determined employable. Persons with dependent children under eighteen years of age eligible for assistance under this chapter and ineligible for assistance under chapter S02 shall not be subject to the nine-month durational limit on assistance established pursuant to this section. The commissioner of income maintenance shall adopt regulations, in accordance unth the provisions of chapter 5J, to implement the provision,s of this section. ’ ’ (Emphasis indicates language of amendment effected by Spec. Sess. P.A. 92-16, § 6.)


 General Statutes (Rev. to 1993) § 17-28 la (c), as it incorporates Spec. Sess. P.A. 92-16, § 11, now § 17b-689 (c), defines an “employable person” *564as “one (1) who is sixteen years of age or older but less than sixty-five years of age; (2) who has no documented physical or mental impairment or who has such an impairment which is expected to last less than six months, as determined by the commissioner, prohibiting him from working or participating in an education, training or other work-readiness program; (3) who is required to register with the labor department, pursuant to section 17-273b; and (4) who is not in full-time attendance in high school.”
Although persons who have dependent children under eighteen years of age may be classified as “employable,” such persons are not subject to the nine month limit. General Statutes (Rev. to 1993) § 17-273b, now § 17b-118.


 The statute also provides that employable persons may not receive the first nine months of benefits unless they register with the state job service, document job searches and, in many cases, perform “workfare” at local job sites to work off their grants. General Statutes (Rev. to 1993) § 17-273b, now § 17b-118. Recipients who fail to comply with these requirements may have their general assistance benefits terminated. General Statutes (Rev. to 1993) § 17-281a, now § 17b-689. The plaintiffs do not challenge any of these other requirements.
In contrast, “unemployable persons,” as defined in General Statutes (Rev. to 1993) § 17-281a (c), are not subject to either the nine month durational rule or the workfare requirements. See General Statutes (Rev. to 1993) § 17-273b (“[t]he provisions of this section shall not apply to any person who cannot register with such employment agency because of being over sixty-five years of age, health or other disability as determined by the commissioner”).


 As of April, 1994, sixty-eight of the 169 towns in the state had elected not to extend benefits beyond the nine month period required by statute.


 Under General Statutes (Rev. to 1993) § 17-273b, the extension is available only to recipients who have complied with program requirements for the full nine month period.


 Spec. Sess. P.A. 92-16, § 8. Medicaid is federally funded but administered by the state. See 42 U.S.C. § 1396 et seq.; General Statutes (Rev. to 1993) § 17-134a et seq., now § 17b-260 et seq. (providing for supplemental medical assistance).


 Food stamps are available to all households and individuals of limited means who need to supplement their income in order to purchase adequate food. 7 U.S.C. § 2012. The federal government pays the entire cost of the food stamp program. 7 U.S.C. § 2019. The program is implemented by the states; see General Statutes (Rev. to 1993) § 17-12a and General Statutes § 17b-2 (10); which share the administrative costs equally with the federal government. 7 U.S.C. § 2025. There are no categorical eligibility requirements.


 Terminated recipients also may participate in certain other social welfare programs, which are funded through grants independent of the general assistance program, including programs for sheltering victims of domestic violence; General Statutes (Rev. to 1993) § 17-580, now § 17b-850; housing for the homeless; General Statutes (Rev. to 1993) § 17-590, now § 17b-800; nutritional assistance for soup kitchens, food pantries and emergency shelters; General Statutes (Rev. to 1993) § 17-599, now § 17b-802; and energy assistance. General Statutes (Rev. to 1993) § 17-591, now § 17b-801; see also 42 U.S.C. § 606 (e) (1).


 The relevant portions of Spec. Sess. P.A. 92-16 took effect on July 1, 1992. If a town chose not to provide year-round benefits, the first date on which recipients’ general assistance benefits would have been discontinued pursuant to General Statutes (Rev. to 1993) § 17-273b was April 1, 1993, nine months from July 1, 1992.


 Ruben Sanchez testified that because his general assistance benefits had been terminated, he could not afford to rent an apartment and had “slept in a vacant house” for two nights before moving to a shelter. Michael Kennedy testified that as a result of being terminated he left the room he was renting at a friend’s house because he could no longer afford to pay the rent, and had moved into the Prospect House shelter. Similarly, William Simpson, a plaintiff in this action, testified that although his general assistance benefits had been reinstated, he could no longer afford to pay rent and had been living in the Prospect House shelter. He stated that he anticipated that he could stay there for the entire three month period of ineligibility.
The other two witnesses, Christine Majkowski and John Geotsa, expressed concern about their future ability to make rent payments. Majkowski testified that she had taken in a roommate to help reduce her housing costs and that for the time being, her landlord had agreed to allow her to stay in her apartment and to make up the rental differential by cleaning the house and office. Geotsa testified that he had to borrow money from friends in order to stay in his apartment, and that he did not know how he could continue with his retraining program without general assistance.


 Specifically, the witnesses included Susan Frazier, the coordinator for Friendship Service Center in New Britain, Maria Lutz, the coordinator at Prospect House in Bridgeport, and Pam Hyman, the executive director of Operation Hope in Fairfield.


 Furthermore, the plaintiffs pointed out that, as a result of Spec. Sess. P.A. 92-16, employable persons who have received nine months of benefits in the previous twelve month period are statutorily ineligible for beds in state funded homeless shelters. See General Statutes (Rev. to 1993) § 17-273d, now § 17b-120.


 Lutz testified that since April 1,1994, Prospect House had fifteen new people enter the shelter, and that she had to refer three other people to other shelters. Hyman testified that the Operation Hope shelter in Fair-field turned away nine people in March, 1994, and twenty-two people in the first thirteen days of April, 1994. Hyman did not know how many of the people who had been turned away were Bridgeport residents.


 The legislature rejected a proposal by the department of social services and the governor that would have imposed a six month durational limit.


 In general, a court may, in its discretion, exercise its equitable power to order a temporary injunction pending final determination of the order, upon a proper showing by the movant that if the injunction is not granted he or she will suffer irreparable harm for which there is no adequate remedy at law. Tomasso Bros., Inc. v. October Twenty-Four, Inc., 230 Conn. 641, 648, 646 A.2d 133 (1994); Walton v. New Hartford, 223 Conn. 155, 165, 612 A.2d 1153 (1992); Berin v. Olson, 183 Conn. 337, 340, 439 A.2d 357 (1981). “In exercising its discretion, the court, in a proper case, may consider and balance the injury complained of with that which will result from interference by injunction.” Moore v. Serafin, 163 Conn. 1,6,301 A.2d 238 (1972).


 After initial oral argument before this court, sitting en banc, we ordered supplemental briefing and reargument to consider a series of supplemental questions posed by this court.


 Article first, § 10, contained in the Declaration of Rights of the Connecticut constitution, provides: “All courts shall be open, and every person, for an injury done to him in his person, property or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.”


 The preamble states: “The People of Connecticut acknowledging with gratitude, the good providence of God, in having permitted them to enjoy a free government; do, in order more effectually to define, secure, and perpetuate the liberties, rights and privileges which they have derived from their ancestors; hereby, after a careful consideration and revision, ordain and establish the following constitution and form of civil government.”
The language of the preamble of the 1818 constitution has remained intact through the subsequent revisions of the constitution.


 Article first, § 1, of the Connecticut constitution provides: “All men, when they form a social compact, are equal in rights; and no man or set of men are entitled to exclusive public emoluments or privileges from the community.”


 Not all statutory rights that existed before 1818 are automatically incorporated into article first, § 10. Rather, only “statutory common law rights” are so enshrined. (Emphasis added.) See Kelley Property Development, Inc. v. Lebanon, 226 Conn. 314, 331-33, 627 A.2d 909 (1993). Statutory common law rights are rights that were not created as a matter of legislative discretion by the pre-1818 statutes themselves, but rather were already part of the common law and were merely codified by or reflected in those statutes.


 In Gentile, we recognized two distinct types of rights that are protected by article first, § 10, of the state constitution. The first type of right, which is procedural in nature, concerns “the right to redress for an actionable injury.” Gentile v. Altermatt, supra, 169 Conn. 284. According to this component of the constitutional guarantee, the legislature is prohibited from barring access to a court for the vindication of a legally recognized injury. Because a right to redress is purely procedural, however, it does not prevent the legislature from defining away the underlying injury for which redress was being sought. Id. If article first, § 10, guaranteed nothing more than rights of redress, therefore, it would be reduced to a narrow lesson in legislative drafting because the legislature could always achieve its desired result by rewriting the law to abolish the underlying injury, rather than the right to redress. Accordingly, the protection afforded by article first, § 10, also contains a second substantive component that restricts the legislature’s ability to define away certain substantive injuries. Id., 284-87. It is this substantive component of the article first, § 10 guarantee that is at issue in this case.


 Judges in Connecticut were required by statute to give written reasons for their decisions beginning in 1784. L. Lewis, “The Development of a Common Law System in Connecticut,” 27 Conn. B.J. 419, 424-25 (1953). Ephraim Kirby’s first volume of reports, covering 1785 through May, 1788, was published in 1789.


 General Statutes (1821 Rev.) title 73, chapter I, entitled “An Act to provide for the support of Paupers,” provided in relevant part: “Sect. 5. *577It shall be the duty of the select-men of every town, whenever a person, not an inhabitant of such town, residing therein, shall become poor and unable to support him or herself, to furnish such pauper, such support as may be necessary, as soon as the condition of such pauper shall come to their knowledge; and each select-man neglecting such duty, shall forfeit the sum of seven dollars, to him who shall prosecute for the same to effect.


 In Kelley Property Development, Inc. v. Lebanon, supra, 226 Conn. 314, the plaintiff, a real estate developer, sought damages from the town of Lebanon alleging that the town’s planning and zoning commission had wrongfully denied its subdivision application. The plaintiff argued, on the basis of two cases from the 1790s, in which damages had been awarded when town selectmen had failed to perform their duties, that a common law cause of action for damages had been incorporated as a constitutional right into the 1818 constitution through article first, § 10. Upon analyzing the cases, we concluded that “[njeither case states whether the basis for the award of damages was a statutory violation or a fundamental common law principle that we would now characterize as having constitutional significance.” Id., 332. We further explained that “[i]n the absence of a clear indication . . . that the damages awards in those cases [prior to 1818] redressed rights akin to fundamental constitutional rights, we decline to read these cases as establishing a common law precedent for the existence of a constitutional claim . . . .” Id., 333.


 The plaintiffs also rely on a number of post-1818 cases. Lyme v. East Haddam, 14 Conn. 394 (1841); Wallingford v. Southington, 16 Conn 431 (1844); New Milford v. Sherman, 21 Conn. 101 (1851); Trumbull v. Moss, supra, 28 Conn. 253; Fish v. Perkins, 52 Conn. 200 (1884); Hein v. Hein, 127 Conn. 503, 18 A.2d 374 (1941). Because these cases were instituted after the enactment of the 1818 constitution, and because, in 1821, the statute regarding paupers was significantly revised; General Statutes (1821 Rev.) tit. 73; these cases are inapplicable to our analysis.


 “Upon the petition of Mary Bate, complaining that John Bate, sen., of West Haddam, with others, did in a riotous manner, on the first day of May instant, pull down the house where she dwelt, and take away from her almost all the goods that were in the house, leaving her destitute . . . [u]pon consideration whereof, it is Resolved by this Assembly, that the county court in the county of Hartford do, as soon as may be, enquire into the wrong complained of, and do justice thereon; and that in the mean time the town of Haddam take care of the petitioner, Mary Bate, according to the direction of the law concerning the poor of the town.” 6 C. Hoadly, The Public Records of the Colony of Connecticut from May, 1717, to October, 1725 (1872) pp. 10-11.


 “Upon consideration of the petition of John Pratt of Seybrook: This Assembly grants to the petitioner the sum of thirteen pounds, to be paid out of the publick treasury, towards answering his charges for his subsistence last summer and cure of Ms lameness.” 5 C. Hoadly, The Public Records of the Colony of Connecticut from October, 1706, to October, 1716 (1870) p. 576.


 For example, the legislature granted permission to Thomas Ranny “to sell a parcel of unimproved land” in order to support his widowed mother, and granted the petition of Hannah Bate to pay a debt owed by her deceased husband to her brother. 6 C. Hoadly, The Public Records of the Colony of Connecticut from May, 1717, to October, 1725 (1872) p. 11.


 Indeed, Connecticut is one of only twenty-two states that provide statewide general assistance benefits. K. Sack, “Trying to Cut Welfare the Ohio Way,” N.Y. Times, April 3,1995, pp. Bl, B2. Many states limit eligibility for general assistance to specific categories, while others restrict the number of months a person may receive assistance. For example, Arizona, Delaware, Hawaii, Louisiana, Massachusetts, New Mexico, North Carolina, Ohio, Oregon, South Carolina, Tennessee, Washington, Wyoming and the District of Columbia have all severely curtailed aid to able-bodied persons without minor children. L. Backer, “Of Handouts and Worthless Promises: Understanding the Conceptual Limitations of American Systems of Poor Relief,” 34 B.C. L. Rev. 997, 1044-46 (1993). Most of these states limit general assistance to the disabled and the elderly. Id. In fact, two states, Michigan and Illinois, recently have eliminated their general assistance programs altogether. K. Sack, supra, p. B2.


 The Kansas constitution mandates that counties of the state “provide, as may be prescribed by law, for those [aged, infirm and otherwise misfortunate] inhabitants who . . . may have claims upon the aid of society. . . .” Kan. Const., art. VII, § 4.


 General assistance in Kansas is available only to: families who do not meet the requirements of AFDC; pregnant women; disabled adults “medically determined to be physically incapacitated” for beyond 30 days; elderly persons; persons in residential drug treatment programs; and persons recently released from state mental hospitals. Bullock v. Whiteman, supra, 865 P.2d 200; see also Kan. Stat. Ann. § 39-709 (d) (1994). Thus, even if there is a constitutional right to governmental assistance under article 7, § 4, this right would only extend to the aged and infirm, not to employable adults such as the plaintiffs in the present case.


 Article IV, § 88, of the Alabama constitution, entitled “Counties to provide for maintenance of the poor,” provides: “It shall be the duty of the legislature to require the several counties of this state to make adequate provision for the maintenance of the poor.”


 Article XI, § 4, of the North Carolina constitution, entitled “Welfare policy; board of public welfare,” provides: “Beneficent provision for the poor, the misfortunate, and the orphan is one of the first duties of a civilized and a Christian state. Therefore the General Assembly shall provide for and define the duties of a board of welfare.”


 Article 7, § 20, of the Wyoming constitution provides: “Duty of legislature to protect and promote health and morality of people.—As the health and morality of the people are essential to their well-being, and to the peace and permanence of the state, it shall be the duty of the legislature to protect and promote these vital interests by such measures for the encouragement of temperance and virtue, and such restrictions upon vice and immorality of every sort, as are deemed necessary to the public welfare.”


 Article XII, § 3 (3), of the Montana constitution, as amended by Constitutional Amendment No. 18, approved at the general election held on November 8,1988, and effective January 1,1989, provides: “The legislature may provide such economic assistance and social and rehabilitative services *586for those who, by reason of age, infirmities, or misfortune are determined by the legislature to be in need.”
The impetus for the amendment was the Montana Supreme Court’s holding in Butte Community Union v. Lewis, supra, 745 P.2d 1128. Mont. Constitutional Amend. No. 18, preamble (“[w]hereas, the Montana Supreme Court, in a recent decision, determined that the Montana Constitution requires that statutes relating to such assistance and services are reviewable under a heightened scrutiny test”); see also Harper v. Greely, 234 Mont. 259, 763 P.2d 650 (1988).


 See Bernstein v. Toia, 43 N.Y.2d 437, 373 N.E.2d 238, 402 N.Y.S.2d 342 (1977) (questioning extent to which such right is judicially enforceable and applying rational basis review); Morillo v. New York, 151 Misc. 2d 837, 850, 574 N.Y.S.2d 459 (1991) (stating in dicta that “[njeither the United States Constitution nor the New York State Constitution requires that the ‘government’ provide public assistance payments, subsidized housing, homeless shelters, or any of the other myriad of ‘benefits’ currently being doled out even in the current climate of national recession and municipal desper*587ation”). As a result of this uncertainty, the New York courts have become intricately involved in defining the contours of this right. See, e.g., Lovelace v. Gross, 80 N.Y.2d 419, 605 N.E.2d 339, 590 N.Y.S.2d 852 (1992) (constitutional to include grandparent’s income in assistance unit); Bernstein v. Toia, supra, 437 (constitutionality of flat grant system); Hutchins v. Perales, 122 App. Div. 2d 541, 505 N.Y.S.2d 285 (1986) (constitutional to suspend benefits to assistance unit upon receipt of excess lump sum income by one member); Woods v. Fahey, 84 App. Div. 2d 619, 444 N.Y.S.2d 252 (1981) (whether benefits can be suspended for failing to report to work assignment); Barie v. Lavine, 48 App. Div. 2d 36, 367 N.Y.S.2d 587 (1975), aff'd, 40 N.Y.2d 565, 357 N.E.2d 349, 388 N.Y.S.2d 878 (1976) (definition of need under constitution); Jeffreys v. Jeffreys, 38 App. Div. 2d 431, 330 N.Y.S.2d 550 (1972) (whether divorce costs must be covered by welfare).


 It is well established that federal precedent can guide, but does not limit, the interpretation of our state constitution. State v. Miller, supra, 227 Conn. 380; Daly v. DelPonte, 225 Conn. 499, 513, 624 A.2d 876 (1993); State v. Geisler, supra, 222 Conn. 684-85; State v. Marsala, 216 Conn. 150, 159-60, 579 A.2d 58 (1990); State v. Lamme, supra, 216 Conn. 184. Federal constitutional and statutory law “establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights. Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984); see also Pruneyard Shopping Center v. Robins, 447 U.S. 74, 80-81, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980); State v. Barton, supra, 219 Conn. 546; State v. Lamme, supra, 184.


 There are, of course, federal constitutional limits on the state’s ability to place conditions upon the receipt of general assistance. Laws regulating the receipt of benefits are subject to strict scrutiny if they condition the receipt of benefits upon suspect criteria or if they impermissibly burden the exercise of fundamental rights. See, e.g., Memorial Hospital v. Maricopa County, 415 U.S. 250, 94 S. Ct. 1076, 39 L. Ed. 2d 306 (1974) *592(durational residence requirement violates equal protection clause because it impinges on indigent’s right to interstate travel); Shapiro v. Thompson, 394 U.S. 618, 89 S. Ct. 1322, 22 L. Ed. 2d 600 (1969) (same). In addition, when laws involving welfare benefits have been challenged as violative of equal protection, the United States Supreme Court has determined whether there is a rational basis for those laws. See Schweiker v. Wilson, 450 U.S. 221, 101 S. Ct. 1074, 67 L. Ed. 2d 186 (1981) (subjecting to rational basis review, and upholding, statute that denied social security benefits to otherwise eligible individuals because they were receiving institutional care); Jefferson v. Hackney, 406 U.S. 535, 92 S. Ct. 1724, 32 L. Ed. 2d 285, reh. denied, 409 U.S. 898, 93 S. Ct. 178, 34 L. Ed. 2d 156 (1972) (subjecting to rational basis review, and upholding, state regime that failed fully to fund state component of AFDC program); Dandridge v. Williams, 397 U.S. 471, 487, 90 S. Ct. 1153, 25 L. Ed. 2d 491, reh. denied, 398 U.S. 914, 90 S. Ct. 1684, 26 L. Ed. 2d 80 (1970) (subjecting to rational basis review state statute that set maximum AFDC grant level without regard to number of children in family; upholding statute after determining that “the Constitution does not empower this Court to second-guess state officials charged with the difficult responsibility of allocating limited public welfare funds among the myriad of potential recipients”). Finally, once individuals acquire a property interest in the continued receipt of benefits, the distribution or severance of benefits is subject to procedural due process limitations. See Goldberg v. Kelly, 397 U.S. 254, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970) (welfare benefits may not be terminated without prior evidentiary hearing); Shapiro v. Thompson, supra, 618 (invalidating one year residency requirement for welfare benefits as violative of fundamental right to travel). Because the plaintiffs have not alleged that the general assistance program is conditioned on suspect criteria, impinges on the exercise of other fundamental rights, denies them equal protection of the laws, or deprives them of statutorily created property interests, however, these other lines of federal cases are inapposite to the plaintiffs’ claim.


 The United States Supreme Court has recognized a number of implicit fundamental rights guaranteed by the federal constitution including the right to travel interstate; Shapiro v. Thompson, supra, 394 U.S. 629-31; the right to vote; Harper v. Virginia Board of Elections, 383 U.S. 663, 667, 86 S. Ct. 1079, 16 L. Ed. 2d 169 (1966); the right to marry; Zablocki v. Redhail, 434 U.S. 374, 98 S. Ct. 673, 54 L. Ed. 2d 618 (1978); the right to abortion; Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992); Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1972), reh. denied, 410 U.S. 959, 93 S. Ct. 1409, 35 L. Ed. 2d 694 (1973); the right to marital privacy; Griswold v. Connecticut, 381 U.S. 479, 85 S. Ct. 1678, 14 L. Ed. 2d 510 (1965); the freedom of association; National Assn. for the A dvancement of Colored People v. Alabama, 357 U.S. 449, 78 S. Ct. 1163, 2 L. Ed. 2d 1488 (1958); and the right to procreate. Skinner v. Oklahoma, 316 U.S. 535, 62 S. Ct. 1110, 86 L. Ed. 1655 (1942).


 This court has, however, recognized a number of textually based rights to be fundamental under our state constitution. State v. Ayala, 222 Conn. 331, 347, 610 A.2d 1162 (1992) (fundamental right to bail); State v. Mooney, 218 Conn. 85, 117, 588 A.2d 145, cert. denied, 502 U.S. 919, 112 S. Ct. 330, 116 L. Ed. 2d 270 (1991) (fundamental right to speedy trial under article first, § 8); State v. Lamme, supra, 216 Conn. 177 (fundamental right to fair trial under article first, §§ 8 and 9); Horton v. Meskill, supra, 172 Conn. 648-49 (fundamental right to education under article eighth, § 1).


 Despite the reading of Horton v. Meskill, supra, 172 Conn. 646-48, offered by the concurrence, it was by no means clear that, prior to 1965, there was a constitutional right to “free public elementary and secondary schools in the state” as declared by article eighth, § 1, of our constitution. Such a reading incorrectly suggests that article eighth, § 1, was for all practical and legal purposes, superfluous to the decision in Horton. It also incorrectly suggests that when the members of the 1965 constitutional convention adopted article eighth, § 1, it was simply for reasons of cosmetics or codification, and that the new provision had no substantive content that was not already clearly embodied in the constitution. Such unsubstantial motives *597are inconsistent with the serious task of constitutional amendment embarked upon by the members of the 1965 convention, and with the remarks by the delegate who offered and explained the resolution that became article eighth, § 1. “In July I submitted a resolution No. 109 which pertained to the subject of education, actually it was the only resolution I did introduce and the statement of purpose of that resolution of mine was that our system of free public education have a tradition acceptance on a par with our bill of rights and it should have the same Constitutional sanctity. It was because our Constitution had no reference to our school system that I submitted my resolution and of course others were aware of the same omission in our Constitution and other similar resolutions were submitted. I became aware of this in the decade of the fifties when I served on a board of education and was surprised to find that Connecticut with its traditional good education had no reference to it in the Constitution. When I use the word ‘good education’ I am quoting, because if I may I would like to quote from the Connecticut code of 1650 which others I believe call the Ludlow Code. Quote ‘a good education of children is a singular of behoove and benefit to any Commonwealth’ so we do have the tradition which goes back to our earliest days of free good public education and we have h[ad] good public schools so that this again is not anything revolutionary, it is something which we have, it is which is practically all Constitutions in the States of our nation and Connecticut with its great tradition certainly ought to honor this principle. ... I can’t possibly see any dispute over the principle involved, it is such a basic principle that it should be in the Constitution. I suggest that we vote for it in the amendment form.” (Emphasis added.) 3 Proceedings of Connecticut Constitutional Convention (1965) pp. 1039-40, remarks of delegate Simon J. Bernstein.


 Natural law is a theory of jurisprudence that contends that “law has its origin and justification in absolute standards of right and wrong, so that while its specific implementation may vary . . . there is an underlying continuity arising from the conformity of the specific statutes and decisions to the absolute standard. It is a corollary of this theory that those specific laws which are not in conformity with the underlying general principles are not, strictly speaking, laws at all.” W. Aspell, “Natural Law in the Connecticut Tradition,” 31 Conn. B.J. 105 (1957).


 “[A]nd well knowing where a people are gathered together the word of God requires that to maintain the peace and union of such a people there should be an orderly and decent Government established according to God, to order and dispose of the affairs of the people at all seasons as occasion shall require . . . .’’Fundamental Orders of 1638, reprinted in Conn. Register and Manual (1956) p. 24.


 “We have endeavored not only to Ground our Capital Laws upon the Word of God, but also all our other Laws upon the Justice and Equity held forth in that Word, which is a most perfect Rule.” Laws of the Colony of Connecticut (1672) preface, p. A2.


 See also J. Root, 1 Root’s Reports, pp. x-xi (1789-93) (natural law “defines the obligations and duties between husbands and wives, parents and children, brothers and sisters, between the rulers and the people, and the people or citizens towards each other: This is the Magna Charta of all our natural and religious rights and liberties, and the only solid basis of our civil constitution and privileges—in short, it supports, pervades and enlightens all the ways of man, to the noblest ends by the happiest means, when and wherever its precepts and instructions are observed and followed—the usages and customs of men and the decisions of the courts of justice serve to declare and illustrate the principles of this law . . . .” [Emphasis added.]).


 Although there are no official records of the debate at the 1818 constitutional convention, two newspapers, the Connecticut Courant and the Connecticut Journal, were granted permission to report on the proceedings. W. Horton, “Annotated Debates of the 1818 Constitutional Convention,” 65 Conn. B.J. SI-1, SI-5 (1991); see also J. Trumbull, Historical Notes on the Constitutions of Connecticut and on the Constitutional Convention of 1818 (1873).


 See also Supreme Court of New Hampshire v. Piper, 470 U.S. 274, 281 n.10, 105 S. Ct. 1272, 84 L. Ed. 2d 205 (1985) (rejecting natural rights theory); Hague v. Committee for Industrial Organization, 307 U.S. 496, 511, 59 S. Ct. 954, 83 L. Ed. 1423 (1939); L. Tribe, supra, § 15-3, p. 1310 (natural law has been rendered a “historical curiosity”).


 The Code of 1650 of the General Court of Connecticut, also known as the “Ludlow Code,” provides: “POORE. It is ordered by this courte and authority thereof, That the courte of magistrates shall have power to determine all differences about lawfull settling, and providing for pore persons, and shall have power to dispose of all unsettled persons, into such townes as they shall judge to bee most fitt, for the maintenance and imployment of such persons and familyes, for the ease of the countrye.” (Emphasis in original.) The Code of 1650 of the General Court of Connecticut (S. Andrus pub. 1822) p. 80.


 The laws of the Connecticut Colony of 1672 provided: “It is Ordered by the Authority of this Court; That every Town within this Colony, shall maintaine their own poor: and if any that have Reliefe from any Town, do not imploy their children as they ought, towards the getting of a lively hold, or if there be any Family that cannot or do not provide Competently for their Children, whereby they are exposed to want and extreamity, it shall be in the power of the Select men of each Town with advice of the next Magistrate, to place out such Children, into good Families where they may be better brought up and Provided for.
“It is also Ordered; That if any person come to live in any Town in this Government, and be there received and entertained three months, if by sickness, lameness or the like, he comes to want reliefe; he shall be provided for by that Town wherein he was so long entertained, and shall be reputed their proper charge, unless such person have within the said three months been warned by the Constable, or some one or more of the Select men of that Town, not there to abide without leave first obtained of the Town, and certífie the same to the next Court of Assistants, who shall otherwise Order the charge arising about him according to Justice.” Book of the General Laws for the People Within the Jurisdiction of Connecticut (1672) p. 57.


 The laws of the Connecticut Colony of 1702 provided in part: “Be it Enacted . . . That each Town within this Colony shall maintain their own poor; and the Select-men or Overseers of the Poor . . . shall at times keep the Town Stock; who shall have full power to disburse or expend what they shall judge meet from time to time for the relief and supply of any of the poor belonging to their Town, so far as Five Pounds will extend; and if more be needful, the said Select-man or Overseers, or the major part of them, shall with the advice of the Assistants . . . disburse what shall be by them judged needful for the relief of the poor as aforesaid ... for the supplying their Poor, or any of them with Victuals, Cloathing, Firewood, or any other thing necessary for their support or subsistance. And if any Select-man, Overseer or other person or persons, shall have any of the Town Stock in his or their hand or hands, and do neglect or refuse to give a just accompt upon Oath of what he hath expended as aforesaid, and what is in his Custody, upon ten days warning, before an Assistant or Justice of the Peace when called to it by the Town, and to return what is not expended to and for the use aforesaid to the Town, he or they shall be committed to the Goal, there to remain at his or their own Cost and Charge, until he or they shall give such account, and make return as aforesaid.
“And it is further Enacted by the Authority aforesaid, That if any poor person or persons, that have had or shall have relief or supplies from any Town, shall suffer their Children to live idly or mispend their time in loitering, and neglect to bring them up or imploy them in some honest Calling, which may be profitable unto themselves, and the publick; Or if there shall *605be any Family that cannot, or do not provide competently for their Children, whereby they are exposed to want and extremity: It shall and may be lawful for the Select men and Overseers of the Poor in each Town, and they are hereby ordered and impowred, with the assent of the next Magistrate or Justice of the Peace, to bind any poor Children belonging to such Town to be Apprentices, where they shall bee convenient: A man Child until he shall come to the age of Twenty one years; and a Woman Child to the age of Eighteen years, or time of Marriage: which shall be as effectual to all intents and purposes, as if any such Child were of full age, and by Indenture of Covenant had bound him or her self.
“And further it is Enacted by the Authority aforesaid, That if any person or persons shall come to live in any Town in this Colony, and be there received and entertained by the space of three months, and if by Sickness, lameness or the like, he or they come to want relief, every such person or persons shall be provided for by that Town wherein he or they was so long entertained, at their own proper charge; unless such person or persons have within the said three months, been warned by the Constable, or some one or more of the Select-men of that Town, to depart and leave the place: which if the said Constable, or any one or more of the Select men shall do, and thereof certifie the next Court of Assistants to be held in this Colony, the said Court of Assistants shall and may otherwise order the defraying of the Charge arising about such person or persons.” Acts and Laws of His Majesties Colony in Connecticut in New England (B. Green & J. Allen pubs. 1702) pp. 94-95.


 General Statutes (1784) pp. 193, 228-29. These statutes were identical in all material respects with those laws enacted in 1702.


 General Statutes (1808 Rev.) tit. CXXX, §§ 1 through 5, pp. 552-53. The relevant provisions of this statute are reprinted in the text, infra.


 It was not until 1821 that the statute began to resemble General Statutes (Rev. to 1993) § 17-273. General Statutes (1821 Rev.) title 73, chapter 1, provided in relevant part: “an act to provide for the support op PAUPERS. . . .
“Sect. 2. All poor and impotent persons, who have not estate sufficient for their support, and have no relations of sufficient ability, who are obliged by law to support them, shall be provided for, and supported, at the expense of the town where they belong. And it shall be the duty of every town to maintain and support all the poor inhabitants belonging to the town, whether residing in it, or in any other town in the state.
“Sect. 3. The select-men of each town, shall be overseers of the poor; and it shall be their duty, at the expense of the town, to provide for all paupers belonging to it, food, clothing, fire-wood, and all other articles necessary for their subsistence . . . .” See also General Statutes (1821 Rev.) tit. 65.


 General Statutes (1838 Rev.) tit. LII, c. II, III; General Statutes (1849 Rev.) tit. XLII, §§ 13 through 31; General Statutes (1854 Rev.) tit. XLII, §§ 13 through 30; General Statutes (1866 Rev.) tit. L; General Statutes (1888 Rev.) §§ 3295 through 3319; General Statutes (1902 Rev.) §§ 2476 through 2500; General Statutes (1918 Rev.) §§ 1623 through 1629; General Statutes (1930 Rev.) §§ 1693 through 1716; General Statutes (1949 Rev.) §§ 2584 through 2609; General Statutes (1958 Rev.) §§ 17-82 through 17-135; General Statutes (Rev. to 1995) §§ 17b-75 through 17b-219.


 In order to gain settlement, persons were required to receive permission to settle in a town, or had to have lived in the town for a specified period of time before receiving assistance from the town. See, e.g., General Statutes (1784) p. 193 (imposing three month requirement); Acts and Laws of His Majesties Colony in Connecticut in New England (B. Green & J. Allen pubs. 1702) p. 95 (imposing three month requirement); see also Wallingford v. Southington, 16 Conn. 431, 434 (1844) (by statute, in order to gain settlement person must live in town for period of six years without becoming chargeable to town for support); Backus v. Dudley, supra, 3 Conn. 568 (town has right to remove paupers by warrant who were not inhabitants of town); E. Capen, “The Historical Development of the Poor Law of Connecticut,” in 22 Columbia Studies in History, Economics and Public Law (Columbia U. Press 1905) pp. 26-34, 68-74. Persons without settlement were supported by the state. See General Statutes (1808 Rev.) tit. XCI, § 11; General Statutes (1784) p. 228.


 Although the plaintiffs have suggested that the standard of review could be some intermediate level of scrutiny, to impose a lower standard of review would belie the idea that the right is fundamental and, therefore, implied in our constitution. The plaintiffs have offered no support in our case law, or in federal case law or the law of any sister state, to suggest that any court has engaged in such an analysis.


 Witnesses at trial confirmed that general assistance was, as a matter of policy, intended as a temporary program for employable persons and had been instituted in order to provide an incentive for people to find employment. Jocelyn Watrous, a program supervisor in the general assistance unit of the department of social services, testified: “The feeling was that we had gotten away from general assistance being a temporary program for employable people.”


 This increased funding included: a $2 million grant to enhance substance abuse treatment; a $76 million grant to the seventeen largest towns to fund enhanced employability plans; $7 million to the department of labor to fund *614the subsidized transitional employment program, which provides subsidized job training and employment; and $2 million to fund public shelters. Spec. Sess. P.A. 92-16, §§ 11, 22, 24. The specific appropriations for the various components of welfare reform were line items in the 1992 appropriations bill. See Special Acts 1992, No. 92-13.